 
 
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
 
HEALTHCARE PORTFOLIO – 12 Properties
 
THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AMERICAN REALTY CAPITAL V, LLC (“Buyer”), and the
twelve (12) entities listed on Exhibit A1, which constitute the owners of the
Properties listed in Exhibit A1 [such twelve (12) entities are referred to
individually as a “Seller” and collectively as the “Sellers”].
 
BACKGROUND
 
A.           Sellers are the owners of the respective Properties listed on
Exhibit A1.
 
B.           Buyer desires to purchase the Properties and Sellers desire to sell
the Properties to Buyer on the terms and conditions set forth in this Agreement.
 
C.           Terms appearing in this Agreement with the first letter thereof
capitalized have the respective meanings set forth in this Agreement.
 
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1. Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
 
(a)           “Anti-Terrorism Laws” shall have the meaning ascribed in Section
29.
 
(b)           “Approved Assignee” shall have the meaning ascribed in Section 25.
 
(c)           “Authorization Verification” shall have the meaning ascribed in
Section 6(n).
 
(d)           “Brokers” shall mean E. Hunter Beebe/Healthcare Real Estate
Capital, LLC, acting as Seller’s agent.
 
(e)           “Business Days” shall have the meaning ascribed in Section.18.
 
(f)           “Buyer’s Representatives” shall mean the attorneys, accountants,
consultants and/or contractors designated by Buyer as Buyer’s Representatives to
inspect and/or make tests in respect of the Properties.
 
(g)           “Cash Refunds” shall have the meaning ascribed in Section
4(b)(ii).
 
(h)           “Certificate of Substantial Completion” shall mean a certificate
from the architect of the Seller owning a Property Under Construction certifying
the substantial completion of such Property, subject to any attached punch list.
 

 
1

--------------------------------------------------------------------------------

 

(i)           “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on the date that is set forth in Exhibit
“A”, The date of Closing is sometimes hereinafter referred to as the “Closing
Date.” Neither party will need to be present at Closing, it being anticipated
that the parties will deliver all Closing documents and deliverables in escrow
to the Escrow Agent prior to the date of Closing.
 
Notwithstanding the foregoing, if as of the Effective Date, the Tenant of any
Property Under Construction has not accepted possession of such Property and
commenced payment of rent pursuant to the Lease of such Property, then the
Closing will occur on the thirtieth (30th) day following the occurrence of all
of the following (collectively, the “Completion of Construction”): (i)
completion of construction of improvements on the Property and delivery to Buyer
of the punch-list of work to be completed by landlord under the Lease as
approved by Tenant (the “Punch-List”), (ii) the Tenant under such Lease
accepting possession of the Property pursuant to the Lease, Tenant commencing
actual payment of rent pursuant to the Lease (and not just the obligation to pay
rent where rent is withheld by Tenant in escrow as security for completion of
punch list items), and Tenant opening for normal business operations, (iii) the
date on which Seller delivers to Buyer commercially reasonable documentation
acceptable to Buyer evidencing the completion of construction of improvements on
the Property substantially in accordance with approved plans and specifications
therefore and (iv) the issuance and delivery to Buyer (or, as required by the
Lease, to Tenant) of all permits, approvals and a permanent certificate of
occupancy required for the lawful occupancy of the Property and use thereof for
the purposes contemplated by Tenant.
 
(j)           “Closing Extension Period” shall have the meaning ascribed in
Section 9(b).
 
(k)           “Construction Due Diligence Period” shall mean the period
beginning upon the date that Seller delivers to Buyer a Certificate of
Substantial Completion for each Property Under Construction (“Substantially
Complete” or “Substantial Completion”) in accordance with the Lease and an
as-built survey for such Property are delivered to Buyer and extending until
11:59 PM EST on the end of the date that is thirty (30) days thereafter with
respect to (i) all matters set forth in Section 6(a) relating to title that
require an as-built survey and (ii) all items set forth in Section 6(c), The
Construction Due Diligence Period shall be calculated independently for each
Property Under Construction.  References to “Due Diligence Period” shall be
deemed to refer to the period ending August 15, 2011 unless the context clearly
requires a reference to the Construction Due Diligence Period.
 
(l)           “Construction Escrow Deposit” shall have the meaning ascribed in
Section 17.
 
(m)           “Demand” shall have the meaning ascribed in Section 8(a).
 
(n)           “Due Diligence Materials” shall have the meaning ascribed in
Section 4(b).
 

 
2

--------------------------------------------------------------------------------

 

(o)           “Due Diligence Outside Date” shall have the meaning ascribed in
Section 6(n).
 
(p)           “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on August 15, 2011, as such
period may be extended with respect to Extension Properties pursuant to the
terms of Section 6(n).
 
(q)           “Earnest Money” shall mean Three Million Dollars
($3,000,000.00).  The Earnest Money shall be delivered to Escrow Agent within
two (2) Business Days after the Effective Date, together with any additional
earnest money delivered to the Escrow Agent pursuant to Section 10.  The Earnest
Money shall be deposited by Buyer in escrow with Escrow Agent, to be applied as
part payment of the Purchase Price at the time the sale is closed in accordance
with the allocation to the respective Properties set forth on Exhibit A1.
 
(r)           “Effective Date” shall mean the date that is one (1) Business Day
after the date on which this Agreement has been executed and delivered by Buyer
and Sellers.  The occurrence of the Effective Date shall not require the
execution by the Escrow Agent.
 
(s)           “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930,
Attention:  Edwin G. Ditlow, Telephone:  215-875-4184; Telecopy:  215-732-1203;
E-mail:  ditlowE@ctt.com who shall use as its local title representative,
Republic Title of Texas, Inc., 2626 Howell St., 10th floor, Dallas, TX 75204,
Telephone 214-855-8835, Attention :  Jeanne Ragland.  The parties agree that the
Escrow Agent shall be responsible for (x) organizing the issuance of the
Commitment and Title Policy, (y) preparation of the closing statement, and (z)
collections and disbursement of the funds.
 
(t)           “Escrow Agreement” shall have the meaning ascribed in Section 17.
 
(u)           “Exchange” shall have the meaning ascribed in Section 23.
 
(v)           “Exchange Party” shall have the meaning ascribed in Section 23.
 
(w)           “Excluded Assets” shall mean the following:
 
(i)           all cash, marketable securities and bank accounts, except security
deposits of Tenants of such Property;
 
(ii)           all insurance policies relating to such Property and all rights
of any Seller of every nature and description under or arising out of such
insurance policies (including the right to any refund for the cancellation of
such policies) other than the right to the proceeds thereunder required to be
assigned to Buyer pursuant to Section 7 of this Agreement;
 
(iii)           all claims for refunds of taxes paid by Sellers, net of any
liabilities to the Tenants, attributable to such Property relating to any
period, or any portion of any period, ending on or prior to the Closing Date;
 

 
3

--------------------------------------------------------------------------------

 

(iv)           all claims for Tenant rents that are delinquent as of the Closing
Date and are payable under Leases that terminated on or prior to the Closing
Date and Uncollected Delinquent Tenant Receivables to which the Sellers may be
entitled in accordance with Section 4(a):  and
 
(v)           any other asset specifically excluded from the Properties to be
sold, assigned or otherwise transferred hereunder.
 
(x)           “Extension Notice” shall have the meaning ascribed in Section 10.
 
(y)           “Extension Property” shall have the meaning ascribed in Section
6(n).
 
(z)           “Extension Right” shall have the meaning ascribed in Section 10.
 
(aa)           “Ground Lease” shall mean that certain Ground Lease Agreement
dated December 18, 2009 by and between Floyd Healthcare Management, Inc., d/b/a
Floyd Medical Center, as Landlord, and Rome LTH Partners, LP, as Tenant, a
Memorandum of which is recorded at Book 2215, pages 398-402, Public Records of
Floyd County, Georgia, as the same may have been heretofore amended or modified.
 
(bb)           “Ground Lease Improvements” shall mean the Building and other
improvements constructed on the Ground Lease Land pursuant to the Ground Lease.
 
(cc)           “Ground Lease Land” shall mean the land described in the Ground
Lease.
 
(dd)           “Ground Lease Property” shall mean the Ground Lease Land, Ground
Lease Improvements and other elements of a Property, as herein defined, to the
extent applicable to the Ground Lease Improvements and the Ground Lease Land.
 
(ee)           “Hazardous Substances” shall have the meaning ascribed in
Section 11(h).
 
(ff)           “Improvements” shall mean the Building and other improvements
constituting a part of a Property.
 
(gg)           “Lease” or “Leases” shall mean those certain Leases described on
Exhibit A2 attached hereto and made a part hereof between Sellers, as landlord,
and the entities as set forth on Exhibit A2 as tenant (each a “Tenant” and one
or more “Tenants”).  The term Lease shall not include the Ground Lease.
 
(hh)           “Liens” shall have the meaning ascribed in Section 6(a).
 
(ii)           “Major Tenant” shall mean any Tenant renting 10,000 rentable
squarea feet or more in a Property, under one or more Leases.
 
(jj)           “Material Damage” shall have the meaning ascribed in Section 7.
 

 
4

--------------------------------------------------------------------------------

 

(kk)           “Non-Exchanging Party” shall have the meaning ascribed in Section
23.
 
(ll)           “Objection” shall have the meaning ascribed in Section 6(a).
 
(mm)           “Pass-Through Expenses” shall have the meaning ascribed in
Section 4(d).
 
(nn)           “Permitted Exceptions” shall have the meaning ascribed in Section
6(a).
 
(oo)           “Person” shall mean an individual, corporation, partnership,
limited partnership, trust, association or governmental entity.
 
(pp)           “Property” shall collectively mean (i) those certain parcels of
real property, all of which are listed on Exhibit Al, together with all right,
title and interest of Sellers, if any, in and to the land lying in the bed of
any street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of Sellers, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings and all other
improvements thereon, and all air and subsurface rights appurtenant to such
parcels of real property, as the case may be (such parcels of real property,
together with all such rights and appurtenances, being collectively referred to
herein as the “Land”); (ii) all of the buildings and improvements (each
individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (iii) all right, title and interest of
Sellers, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by Sellers and located on the Land or
on and/or in the Buildings (collectively, the “Personal Property”); (iv) all
right, title and interest of Sellers in and to all warranties and guaranties
respecting the Buildings and Personal Property; (v) to the extent not otherwise
described in subsection (i), all right, title and interest of Sellers in and to
all leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (vi) all
right, title and interest of Sellers in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Land and the Buildings, to the extent they exist and are
transferable and assignable; and (vii) to the extent to be assigned hereunder,
all Service Contracts (hereafter defined); and (viii) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Land.  Any
references to “Property” in the singular, such as references to “a Property” or
“each Property”, refer to an individual parcel of Land and all matters described
in (ii)-(viii) in connection with such Land.
 
Notwithstanding the foregoing provisions of this Section 1(pp), [1] references
to Property with respect to the Ground Lease Property shall be deemed to refer
to the leasehold estate owned by Rome LTH Partners, LP and not fee title to the
Ground Lease Land, it being acknowledged by all parties that Rome LTH Partners,
LP has only a leasehold estate in the Ground Lease Property and [2] the term
Property shall not include any Excluded Assets.
 

 
5

--------------------------------------------------------------------------------

 

(qq)           “Property Information” shall have the meaning ascribed in Section
6(h).
 
(rr)           “Property Under Construction” shall mean each of the Care
Meridian projects in La Mesa, California being developed by La Mesa Med
Partners, LP and the Reliant Rehabilitation Hospital in Houston, Texas being
developed by Northwest Houston Hospital RE Partners, LP.
 
(ss)           “Protest Proceeding” shall have the meaning ascribed in Section
4(b)(ii).
 
(tt)           “Purchase Price” shall mean the amount listed for each Property
as set forth opposite the designation of such Property on Exhibit A1 attached
hereto.
 
(uu)           “Real Estate Taxes” shall mean general and special real estate ad
valorem taxes.
 
(vv)           “Required Approvals” shall have the meaning ascribed in Section
6(n).
 
(ww)           “Required Tenant Estoppels” shall have the meaning ascribed in
Section 6(d).
 
(xx)           Sellers’ and Buyer’s Notice address
 
(i)           “Sellers’ Notice Address” with respect to each Seller shall be as
follows, except as same may be changed pursuant to the Notice section herein:
 
Each Seller
 
c/o Jason K, Dodd
 
9301 North Central Expressway #300
 
Dallas, Texas 75231
 
Tel. No.:  (214) 953-1722
 
Fax No.:  (214)953-0278
 
Email:  idodd@thecirrusgroup.com
 
And to:
Owens, Clary & Aiken, L.L.P.

 
 
Robert L, Owens

 
 
700 N. Pearl Street, Suite 1600

 
 
Dallas, Texas 75201

 
 
Tel. No.:  214-698-2101

 
 
Fax No.:  214-698-2121 (facsimile)

 
 
Email:  rlowens@oca-law.com

 
(ii)           “Buyer’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:
 
William Kahane
 
American Realty Capital V, LLC
 
405 Park Avenue, 15th Floor
 
New York, NY 10022
 
Tel. No.:  (215) 887-3054
 
Fax No.:  (646)861-7751
 
Email:  wkahane@arlcap.com
 

 
6

--------------------------------------------------------------------------------

 

And to:
 
Jesse Galloway
 
American Realty Capital V, LLC
 
405 Park Avenue, 15th Floor
 
New York, NY 10022
 
Tel. No.:  (212) 415-6536
 
Fax No.:  (646) 861-7751
 
Email:  jgalloway@arlcap.com
 
And Due Diligence Materials (if provided by email) to:
 
duediligence@arlcap.com
 
With hard copies and/or cds to:
 
James A. (Jim) Mezzanotte
 
American Realty Capital, LLC
 
202 E Franklin Street
 
Monroe, NC 28112
 
Tel. No.:  (212) 415-6570
 
Fax No.:  (212) 415-6507
 
Email:  jmezzanotte@arlcap.com
 
(yy)           “Service Contracts” shall mean any contracts entered into by or
on behalf of any Seller with respect to the ownership, operation and/or
management of a Property, other than a Lease.
 
(zz)           “SNDA” shall have the meaning ascribed in Section 6(e).
 
(aaa)           “Tenant Receivables” shall have the meaning ascribed in Section
4(d).
 
(bbb)           “Title Policy” shall have the meaning ascribed in Section 13(b).
 
(ccc)           “Tranche” shall mean the grouping of Properties scheduled to
close on the same date under Exhibit A.  There are four (4) Tranches of
Properties, designated Tranche A, Tranche B, Tranche C and Tranche D.
 
(ddd)           “Unbilled Tenant Receivables” shall have the meaning ascribed in
Section 4(d).
 

 
7

--------------------------------------------------------------------------------

 

(eee)           “Uncollected Delinquent Tenant Receivables” shall have the
meaning ascribed in Section 4(d).
 
(fff)           “Warranties” shall have the meaning ascribed in Section 11(j).
 
Unless the context of this Agreement otherwise clearly requires, (i) words of
any gender include the other gender and the neuter; (ii) words using the
singular or plural number also include the plural or singular number,
respectively; (iii) the terms ‘‘hereof,” “herein” “hereby” “hereto” and
derivative or similar words refer to this entire Agreement as a whole and not to
any particular Article, Section or other subdivision; (iv) the term “Section” or
other subdivision refer to the specified Section or other subdivision of the
body of this Agreement; (v) the words “include” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation” except when preceded
by a negative predicate; and (vi) when a reference is made in this Agreement to
a schedule or exhibit, such reference shall be to a schedule or exhibit to this
Agreement unless otherwise indicated.  All accounting terms used herein and not
expressly defined herein shall have the meanings given to them under GAAP.  The
term “party” or “parties” (but not the term “third party”) when used herein
refer to Buyer, on the one hand, and Sellers (or a specific Seller, as the
context may require, on the other hand.  When used herein, the phrase “to the
knowledge of any Person, “to the best knowledge of any Person, “known to” any
Person or any similar phrase, means, in the case of Buyer, the actual knowledge
of James A. Mezzanotte, and, in the case of Sellers, the actual knowledge of
W.L. Hutchison, Jr., Jason K. Dodd and Nikki Matthews.  In no event will
qualifying a party’s knowledge give rise to any personal liability on the part
of individuals named in such limiting language, or any other officer or employee
of such party, on account of any breach of any representation or warranty made
by such party herein.  Neither Buyer nor Sellers shall be subject to any express
or implied duty or obligation to conduct any further inquiry or
investigation.  In this Agreement, any reference to a party conducting its
business or other affairs or taking any action in the “ordinary course of
business” and “ordinary course of business consistent with past practice” refer
to the business and practice of the specified business as heretofore conducted
to the extent:  (a) such action is consistent with such party’s past practices
and is taken in the ordinary course of such party’s normal day-to-day
operations; and (b) such action is not required to be authorized by such party’s
shareholders, such party’s board of directors or any committee of such party’s
board of directors and does not require any other separate or special
authorization of any nature from a third party.
 
2. Purchase and Sale of the Property.  Subject to the terms of this Agreement,
Sellers agree to sell to Buyer the Property for the applicable Purchase Price
set forth in Exhibit A1.  Sellers agree to perform all of the obligations of
Seller hereunder with respect to their respective Properties; provided that, the
obligations of each Seller hereunder are several, not joint and several, with
the obligations of the other Sellers hereunder.
 
3. Purchase Price.
 
(a)           The Purchase Price to be paid by Buyer to Sellers shall be paid by
wire transfer of immediately available funds to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Sellers.
 

 
8

--------------------------------------------------------------------------------

 

(b)           In the event this Agreement is terminated for any reason pursuant
to the terms hereof with respect to one or more (but not all) Properties, this
Agreement shall continue in full force and effect with respect to the remaining
Properties and the Purchase Price shall be reduced by the amount shown on
Exhibit A1 with respect to such terminated Property or Properties.  The amounts
which would have been Buyer’s Closing Costs with respect to such terminated
Property or Properties shall be excluded from Buyer’s Closing Costs hereunder
(except to the extent the same have already been paid or remain payable) and
Seller shall not be obligated to pay any of such excluded costs.
 
4. Prorations.
 
(a)           Prorations.  As of 12:01 A.M. on the Closing Date as to each
Property, the following items will be prorated as of the date of Closing of each
Property with all items of income and expense for such Property being borne by
Buyer from and after (and including) the Date of Closing:  Tenant Receivables
and other income and rents that have been collected by Sellers as of Closing;
fees and assessments; prepaid expenses and obligations under Service Contracts
which are assigned, if any; accrued operating expenses; Real Estate Taxes; and
any assessments by private covenant for the then-current calendar year of
Closing.  Prorations will be calculated separately with respect to each Property
assigned or sold.  Specifically, the following will apply to such prorations.
 
(b)           Taxes
 
(i)           If Real Estate Taxes for the year of Closing are not known or
cannot be reasonably estimated, Real Estate Taxes will be prorated based on
Taxes for the year prior to Closing.  Any additional Real Estate Taxes in the
nature of “roll back” taxes or relating to the year of Closing arising out of a
change in the use of the Land and Improvements or a change in ownership shall be
paid by Sellers when due and payable, and such Seller will indemnify Buyer from
and against any and all such Real Estate Taxes arising out of the transfer of
the Property owned by such Seller, which indemnification obligation will survive
the Closing.
 
(ii)           If any Seller has engaged or will engage prior to the expiration
of the Due Diligence Period, consultants for the purpose of protesting the
amount of taxes or the assessed valuation for certain tax periods for the
Properties owned by such Seller (“Protest Proceedings”), any cash refunds or
proceeds actually distributed (collectively, “Cash Refunds”) will be apportioned
as described below.  Any Cash Refunds (including interest thereon) on account of
a favorable determination, after deduction of costs and expenses incurred for
such Protest Proceedings, shall be:  (i) the property of the applicable Seller
to the extent such Cash Refunds were for Real Estate Taxes paid by such Seller
applicable to a period prior to the Closing Date, (ii) prorated between Buyer
and the applicable Seller for taxes paid for a period during which the Closing
Date occurred, and (iii) the property of Buyer for Real Estate Taxes for a
period after the Closing Date.  Sellers and Buyer agree to notify the other in
writing of any receipt of a Cash Refund within fifteen (15) Business Days of
receipt of such Cash Refund.  To the extent either party obtains a Cash Refund,
a portion of which is owed to the other party, the receiving party shall deliver
the Cash Refund to the other party within fifteen (15) Business Days of its
receipt.  Buyer agrees and acknowledges that any or all of the Sellers have the
right the initiate proceedings to protest the valuation of any of the Properties
prior to the expiration of the Due Diligence Period.  Sellers agree to give
Buyer notice of any such Sellers intent to initiate such proceedings prior to
initiation of such proceedings and at any time subsequent to the end of the Due
Diligence Period shall obtain Buyer’s consent to initiation of such proceedings,
which consent may be unreasonably withheld
 

 
9

--------------------------------------------------------------------------------

 

(c)           Utilities.  Buyer will take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies.  The respective Sellers
will ensure that all utility meters are read as of the Closing Date.  Sellers
will be entitled to recover any and all deposits held by any utility company as
of the Closing Date.
 
(d)           Tenant Receivables.  Rents due from Tenants under Leases
(including operating expense and real estate tax contributions or reimbursements
and similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Seller or
Buyer (as the case may be) on the Closing Date.  If, at the Closing Date, any
tenant is in arrears in the payment of rents, “Uncollected Delinquent Tenant
Receivables” Seller will disclose the same to Buyer in writing or on the Rent
Roll and such amounts shall not be adjusted on the Closing Date.  Prior to the
Closing Date, Seller shall use Seller’s current business practices to collect
Uncollected Delinquent Tenant Receivables.  If Buyer shall collect Uncollected
Delinquent Tenant Receivables within ninety (90) days after the Closing Date,
then Buyer shall turn over to Seller the arrearages so collected, less the
reasonable cost of collection thereof, if any; provided, however, Seller may
continue to seek to collect the Uncollected Delinquent Tenant Receivables by
legal action following the Closing Date.  All rents collected by Buyer after the
Closing Date (except for amounts specifically billed and paid as end of year
reconciliation payments for Pass-Through Expenses, which shall be separately
accounted for and allocated, pro rata, between Seller and Buyer as their
interest may appear) shall be first applied to rents due and payable after the
Closing Date and only the excess thereof shall be paid over to Seller on account
of the Uncollected Delinquent Tenant Receivables.  Each Seller shall prepare the
reconciliation for Pass-Through Expenses for such Seller’s Property and provide
such reconciliation to Buyer and Buyer’s manager.  Buyer agrees to cause its
manager to cooperate with each such Seller in preparing such reconciliation.  To
the extent that items to be apportioned hereunder may be required to be paid
directly by a Tenant under its Lease, the same shall not be apportioned,
provided, however, that such items shall have been paid by such tenant currently
through the month including the Closing Date.  The provisions of this
subparagraph 4(d) shall survive Closing and the delivery of the Deeds and
Assignments, and shall survive the expiration or earlier termination of this
Agreement.  Sellers expressly agree that if Sellers receive any amounts after
the Closing Date which are attributable, in whole or in part, to any period
after the Closing Date, Sellers will notify Buyer of such fact and will remit to
Buyer that portion of the monies so received by Sellers to which Buyer is
entitled within ten (10) Business Days after receipt thereof.  With respect to
Unbilled Tenant Receivables, Buyer covenants and agrees to cause its property
manager to (A) bill the same in the ordinary course of its business and
(B) cooperate with Sellers to determine the correct amount of operating expenses
and/or taxes due.  The provisions of this Section 4(d) will survive the Closing.
 

 
10

--------------------------------------------------------------------------------

 



 
A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and Unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible.  To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(d),
above.  The provisions of this Section 4(d) will survive the Closing.
 
(e)           If final bills are not available or cannot be issued prior to
Closing for any item being prorated under Section 4(a) through (d), then, for
each separate item for which an adjustment is to be made, the following will
apply:  (i) initially the matter subject to allocation at Closing (including
without limitation the Pass-Through Expenses) shall be re-prorated within sixty
(60) days following the Closing; (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs and (iii) a final adjustment shall occur not
later than thirty-six (36) months after the Closing.  All such rights and
obligations under this Section 4(e) will survive the Closing.
 
(f)           All Deposits collected and not properly applied by Sellers as of
the Closing on the respective Properties (and interest thereon if required by
law or contract) must be transferred or credited to Buyer at Closing.  As of the
Closing, Buyer will assume each Seller’s obligations related to the Deposits,
but only to the extent they are credited or transferred to Buyer.
 
4A.           Payment of Costs and Recording Fees.
 
(a)           The respective Sellers shall pay or be charged with the following
costs and expenses in connection with this transaction:
 
(i)           100% of all Owner’s Title Insurance policy premiums, search costs
including a survey endorsement (but excluding any other endorsements issued in
connection with such policies) for Property located in the states of Arizona,
California, Colorado, Nevada and Texas.  50% of all escrow fees of the Escrow
Agent.  50% of all Owner’s Title Insurance policy premiums, search costs of the
Escrow Agent including a survey endorsement (but excluding any other
endorsements issued in connection with such policies) for Property located in
the state of Georgia;
 
(ii)           100% of all transfer taxes and conveyance fees for Property
located in the states of Arizona, California, Colorado, Nevada and Texas on the
sale and transfer of the Property shall be paid by each Seller.  50% of all
transfer taxes and conveyance fees for Property located in the state of Georgia
on the sale and transfer of the Property shall be paid by each Seller;
 
(iii)           Broker’s commission payments (for both leasing and sales
commissions earned), in accordance with Section 24 of this Agreement; and
 
(iv)           All fees relating to the granting, executing and recording of the
Deed for the respective Properties and for any costs incurred in connection with
the release of existing debt, including, but not limited to, prepayment penalty
fees and recording fees for documents providing for the release of the
applicable Property from the existing debt.
 

 
11

--------------------------------------------------------------------------------

 



 
(b)           Buyer shall pay or be charged with the following costs and
expenses in connection with this transaction, which costs shall be referred to
as “Buyer’s Closing Costs”:
 
(i)           50% of the escrow fees of the Escrow Agent and 50% of the Owner’s
Title Insurance Policy premiums and search costs and escrow fees of the Escrow
Agent including a survey endorsement for Property located in the state of
Georgia, and 100% of the costs of any other endorsements issued in connection
with all such policies;
 
(ii)           50% of all transfer taxes and conveyance fees on the conveyance
of each Property for Property located in the state of Georgia;
 
(iii)           all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and
 
(iv)           Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations.
 
(c)           Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.  Any other expenditures incurred by the
parties hereto shall be for their own account and shall be borne by the party
incurring the same.
 
4B. Rent Credit and Adjustment.  During the Due Diligence Period Buyer shall
examine all of the Leases and determine if, as of the Closing Date, any Tenant
will be entitled to a rent abatement and list all such items on a
schedule.  Seller shall provide Buyer at Closing with a Rent Credit Adjustment
in the amount of all such items.  Without limiting the foregoing the parties
agree that the following Leases require a Rent Credit Adjustment:
 
(i)           Reliant Rehabilitation Hospital in Houston.  Buyer to receive
credit for the difference between the amount of monthly gross rent from the
first twelve months of the lease and the monthly gross rent from starting in
year two of the lease.
 
(ii)           Durango Medical Plaza.  Buyer to receive credit for the rent
abatement associated with a lease to the Tenant “Red Rock”.
 
5. Title. At Closing, Sellers agree to convey to Buyer fee simple marketable
title to the respective Properties by special warranty deed, free and clear of
all liens, defects of title, conditions, easements, assessments, restrictions,
and encumbrances except for Permitted Exceptions; provided that, title to any
Properties in Texas shall be indefeasible fee simple and the conveyance of the
Ground Lease Property shall be by assignment of the leasehold estate in such
Property.
 
6. Examination of Property.  Seller and Buyer hereby agree as follows:
 

 
12

--------------------------------------------------------------------------------

 



 
(a)           Buyer shall order a title commitment (the “Title Commitment”) for
each Property from Escrow Agent promptly after the Effective Date.  All matters
shown in the Title Commitment with respect to which Buyer fails to object prior
to the expiration of the Due Diligence Period shall be deemed “Permitted
Exceptions”; provided that, (i) if Buyer fails to terminate this Agreement as to
any Property during the Due Diligence Period, Buyer will be deemed to have
withdrawn objections to matters shown in the Title Commitment for such Property
(other than Liens and any matters which Seller has committed in writing to
remove or cure prior to the Closing for such Property) and (ii) Permitted
Exceptions shall not include any mechanic’s lien or any monetary lien, or any
deeds of trust, mortgage, or other loan documents secured by the Property,
(collectively, “Liens”), but will include any lien for current Real Estate Taxes
not yet due and payable.  Sellers shall be required to cure or remove all Liens
(by payment, bond deposit or indemnity acceptable to Escrow Agent), except for
any lien for current Real Estate Taxes not yet due and payable (which will be
prorated under this Agreement).  Sellers shall have no obligation to cure any
title matter objected to, except as aforesaid.  In the event the applicable
Seller does not deliver a written notice to Buyer within ten (10) Business Days
after delivery of Buyer’s written objection notice, such Seller shall be deemed
to have rejected any obligation to remove or cure the matter to which Buyer has
objected.  In the event that Seller refuses to remove or cure any objections on
or before the Closing for such Property, Buyer shall have the right to terminate
this Agreement with respect to such Property upon written notice to Seller given
within five (5) business days after receipt of Seller’s notice, or the date of
Seller’s deemed objection, upon which termination the Earnest Money shall be
returned to Buyer and neither party shall have any further obligation hereunder,
except as otherwise expressly set forth in Section 6(b).  If any matter not
revealed in the Title Commitment is discovered by Buyer or by the Escrow Agent
and is added to the Title Commitment by the Escrow Agent after the expiration of
the Due Diligence Period but prior to Closing, Buyer shall have until the
earlier of (i) ten (10) days after the Buyer’s receipt of the updated, revised
Title Commitment showing the new title exception, together with a legible copy
of any such new matter, or (ii) the date of Closing of the Property affected
thereby, to provide Seller with written notice of its objection to any such new
title exception (an “Objection”).  If Seller does not remove or cure such
Objection prior to the date of such Closing, Buyer may terminate this Agreement
as to the Property affected by such new title exception, in which case the
Earnest Money applicable to such Property shall be returned to Buyer.  Further,
if such new title exception has arisen as a result of the voluntary action of
the applicable Seller after the execution of this Agreement and was created in
violation of this Agreement, then such Seller shall reimburse Buyer for all out
of pocket costs and expenses incurred hereunder as to the Property affected and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein [subject to the limitation on reimbursement of
expenses set forth in Section 9(b), below].
 

 
13

--------------------------------------------------------------------------------

 



 
(b)           Within five (5) days following the Effective Date, Sellers shall
provide to Buyer or otherwise make available to Buyer at Sellers’ offices copies
of the following documents and materials pertaining to each Property (including
Properties Under Construction) to the extent within Sellers’ possession or
reasonably obtainable by Sellers or Sellers’ counsel:  (i) a complete copy of
all Leases affecting their respective Properties and all amendments thereto and
of all material correspondence relating thereto; (ii) a copy of all surveys and
site plans of the respective Properties; (iii) a copy of all architectural plans
and specifications and construction drawings and contracts for improvements
located on the respective Properties; (iv) a copy of Sellers’ title insurance
commitments and policies relating to the respective Properties; (v) a copy of
the certificate of occupancy and zoning reports for the respective Properties;
and of all governmental permits/approvals; (vi) a copy of all environmental,
engineering and physical condition reports for the respective Properties; (vii)
copies of the Properties’ real estate tax bills for the current and prior two
(2) tax years or, if any Property has been owned by the Seller thereof for less
than two (2) tax years, for the period of ownership of such Property; (viii) the
operating statements of the respective Properties for the twenty four (24)
calendar months immediately preceding the Effective Date or if the Tenant has
been operating for less than twenty-four (24) months, for the period of
operation; (ix) all Service Contracts and insurance policies which affect the
respective Properties, if any; (x) a copy of all warranties relating to the
improvements constructed on the respective Properties, including without
limitation any roof warranties; and (xi) a written inventory of all items of
personal property to be conveyed to Buyer, if any; (xii) the items set forth on
Exhibit K (the foregoing, together with any additional materials required under
Section 6(c)(i), collectively, “Due Diligence Materials”).  Sellers shall
deliver or otherwise make available any other documents relating to each
Property reasonably requested by Buyer, and in Sellers’ possession or control,
within three (3) Business Days following such request.  Additionally, during the
term of this Agreement, Buyer, its agents and designees, shall have the right to
enter the Properties for the purposes of inspecting the Properties, conducting
soil tests, and making surveys, mechanical and structural engineering studies,
inspecting construction, and conducting any other investigations and inspections
as Buyer may reasonably require to assess the condition and suitability of the
Properties; provided, however, that (A) such activities by or on behalf of Buyer
on the Properties shall not damage the Properties nor interfere with
construction on any Properties or the conduct of business by Tenant under the
Lease; (B) Buyer must obtain the consent of the Seller of any Property on which
Buyer desires to undertake an invasive test; and (C) Buyer shall defend,
indemnify and hold Sellers harmless from and against any and all claims or
damages to the extent resulting from the activities of Buyer on the Properties,
and Buyer shall repair any and all damage caused, in whole or in part, by Buyer
and return the Properties to their condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement.  Sellers
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
Representatives to inspect the respective Properties.  After the Effective Date,
Buyer shall be permitted to speak and meet with Tenants in connection with
Buyer’s due diligence.  Upon signing this Agreement, Sellers shall provide Buyer
with the name of a contact person(s) for the purpose of arranging site
visits.  Buyer shall give Seller reasonable written notice (which in any event
shall not be less than two (2) Business Days) before entering the Property owned
by such Seller, and such Seller may have a representative present during any and
all examinations, inspections and/or studies on the Property owned by such
Seller.  Buyer shall have the unconditional right, for any reason or no reason,
to terminate this Agreement (as to all Properties only) by delivering written
notice thereof to Sellers prior to the expiration of the Due Diligence Period,
in which event this Agreement shall terminate, Buyer shall receive a refund of
the Earnest Money, and all rights, liabilities and obligations of the parties
under this Agreement shall expire, except as otherwise expressly set forth
herein,
 
(c)           In addition to the requirements of the foregoing Section 6(b), as
to any Property Under Construction:
 

 
14

--------------------------------------------------------------------------------

 



 
(i)           Within five (5) Business Days following the commencement of the
Construction Due Diligence Period, Seller shall provide to Buyer copies of the
following documents and materials pertaining to the Property to the extent
within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel (and not previously provided to Buyer):  (A) a copy of the certificate
of occupancy and zoning reports for the Property; (B) a copy of all governmental
permits/approvals issued to the Seller of such Property; (C) a copy of all
engineering and physical condition reports for the Property; (D) copies of the
Property’s Real Estate Tax bills for the current tax year; (E) all Service
Contracts and insurance policies which affect the Property; (F) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties, to the extent such warranties have been
issued; (G) a written inventory of all items of personal property to be conveyed
to Buyer, if any; and (H) any items referenced in Section 6(b) with respect to
such Property which have not been theretofore furnished.  Seller shall deliver
any other documents relating to the Property reasonably requested by Buyer, and
within the possession or control of such Seller, within three (3) Business Days
following such request.
 
(ii)           In the event that the Due Diligence materials enumerated in
Section 6(c)(i) above disclose any matters which need completion or correction,
the applicable Seller shall use commercially reasonable efforts to complete or
correct such matters.  Buyer shall have the right to terminate this Agreement
with respect to either Property Under Construction in the event any matters
needing completion or correction are not completed or corrected by the
applicable Seller, provided that such termination must be effected by delivery
of written notice by Buyer to the applicable Seller during the Construction Due
Diligence Period or else such right to terminate shall be deemed irrevocably
waived.
 
(d)           Seller shall trigger the rights of first refusal (i) within ten
(10) days after the Effective Date with respect to Carson City and (ii) with
respect to the Ground Lease Property and the Union Medical Center Property
promptly following the Tranche B Closing, as scheduled on Exhibit A, If the
right of first refusal with respect to any or all such Properties is exercised,
then the Agreement shall terminate as to such Property(ies), at which time the
Escrow Agent shall return the entire Deposit with respect to such Properties to
Buyer, then, upon receipt of reasonable evidence of Buyer’s out-of-pocket costs
expended in respect of any Property for which the right of first refusal is
exercised, Seller shall pay to Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with such Property, in an amount not exceed
Twenty-Five Thousand and no/100 Dollars ($25,000.00) per Property, which return
and payment shall operate to terminate this Agreement as to such Property and
release Seller and Buyer from any and all liabilities hereunder, except those
which are specifically stated herein to survive any termination hereof.  Any
such exercise of the right of first refusal shall not constitute a default by
the Seller of such Property.
 

 
15

--------------------------------------------------------------------------------

 



 
(e)           No later than forty-five (45) days prior to the Closing Date for
each Tranche, Seller shall request Estoppel Certificates certified to Buyer, the
Approved Assignees and their Lender, successors and assigns (and simultaneously
provide Buyer with a copy of such request).  As a condition to Buyer’s
obligation to proceed with each Closing, Sellers must obtain and deliver to
Buyer, on or before the date which is at least three (3) Business Days prior to
the Closing, estoppel certificates in the form of the estoppel certificate
attached hereto as Exhibit F (or, in the event a Tenant objects to the use of
the form of Tenant Estoppel attached as Exhibit F after being requested by the
applicable Seller to execute the same, the form attached to the Tenant’s Lease)
and, in each case, completed without material change, (each dated not earlier
than thirty (30) days prior to the Closing Date) from (i) all Tenants in Bridges
of Arcadia, Global Rehab - San Antonio, Reliant Rehab - Dallas, the Specialty
Hospital, Care Meridian, Reliant Rehabilitation Hospital and Villages Healthcare
Center, (ii) all Major Tenants to the extent they were not covered under Section
6(e) (i) and (iii) Tenants occupying at least ninety percent (90%) of the
remaining occupied rentable area (that is not occupied by a Major Tenant) of the
Improvements of each of Carson Tahoe Specialty Medical Center, Durango Medical
Plaza, Spring Creek Medical Center, Union Medical Center and the Hospital and
MOB at Craig Ranch and Villages Healthcare Center (being the “Required Tenant
Estoppels”).  Prior to distributing the estoppel certificates to the Tenants,
Sellers shall complete each estoppel certificate (with all applicable exhibits
attached).  Once the estoppel certificates have been completed by Sellers,
Sellers shall deliver the appropriate estoppel certificate to each respective
Tenant (with all applicable exhibits attached) not later than ten (10) days
prior to the Closing Date.  Sellers shall be obligated to use commercially
reasonable efforts to obtain such estoppel certificates, but the failure of
Sellers to obtain any such estoppel certificates shall not be a breach or
default hereunder.  If Sellers fail to deliver Tenant Estoppel Certificates
substantially in the form of Exhibit F, with such changes as Buyer may approve
or be deemed to have approved, in addition to any other rights Buyer may have
hereunder, Buyer shall have the right to terminate this Agreement as to such
Property (or Properties) from the Properties to be purchased under this
Agreement.  In addition, in the event the Seller delivers a Tenant Estoppel
Certificate (including a Required Tenant Estoppel) to Buyer and Buyer does not
deliver to such Seller an objection in writing to such Tenant’s response or
non-responses in the particular Tenant Estoppel Certificate within five (5)
Business Days of the delivery of the particular Tenant Estoppel Certificate to
Buyer, such Tenant Estoppel Certificate shall be deemed to satisfy all
conditions and provisions of this Agreement.
 
(f)           Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNPA”),
 
(g)           Seller shall use good faith efforts to obtain estoppel
certificates with respect to reciprocal easement agreements as may be reasonably
requested by Buyer.
 
(h)           Seller shall obtain from the General Contractor for each Property
Under Construction, either (i) a General Contractor Warranty in the form of
Exhibit J attached hereto or (ii) an assignment to Buyer of Sellers rights under
the Construction Contract with the General Contractor.  In the event such
General Contractor Warranty or assignment of rights is not obtained, then this
Agreement shall terminate as to such Property Under Construction, at which time
the Escrow Agent shall return the entire Deposit with respect to such Property
to Buyer, then, upon receipt of reasonable documentary evidence of Buyer’s
out-of-pocket costs in respect of any such Property, Seller shall pay to Buyer
all of the out-of-pocket costs and expenses incurred by Buyer in connection with
such Property, in an amount not exceed Twenty-Five Thousand and no/100 Dollars
($25,000.00) per Property, which return and payment shall operate to terminate
this Agreement as to such Property and release Seller and Buyer from any and all
liabilities hereunder, except those which are specifically stated herein to
survive any termination hereof.
 

 
16

--------------------------------------------------------------------------------

 



 
(i)           The Seller of the Ground Lease Property shall obtain the consent
to assign the Ground Lease which is required under the Ground Lease.  In the
event such consent is not obtained, then this Agreement shall terminate as to
the Ground Lease Property, at which time the Escrow Agent shall return the
entire Deposit with respect to such Property to Buyer, then, upon receipt of
reasonable documentary evidence of Buyer’s out-of-pocket costs in respect of
such Property, Seller shall pay to Buyer all of the out-of-pocket costs and
expenses incurred by Buyer in connection with such Property, in an amount not
exceed Twenty-Five Thousand and no/100 Dollars ($25,000.00) per Properly, which
return and payment shall operate to terminate this Agreement as to such Property
and release Seller and Buyer from any and all liabilities hereunder, except
those which are specifically stated herein to survive any termination hereof.
 
(j)           All Service Contracts applicable to any Property and the
respective termination periods of each are set forth in Exhibit A4.  Exhibit A4
shall be supplemented for any Service Contracts entered into with respect to any
Property Under Construction.  On or prior to the expiration of the Due Diligence
Period [or within ten (10) days following the expiration of the Construction Due
Diligence Period in the case of Properties Under Construction], Buyer shall
deliver written notice to the respective Sellers expressly stating which Service
Contracts with respect to each Property Buyer requests that Sellers
terminate.  In such event, such respective Sellers will deliver at Closing of
the Properties written termination of the Service Contracts so designated by
Buyer.  Buyer shall not assume and shall have no liability in connection with
such Service Contracts for which a termination notice is delivered within the
time provided in this Section 6(g).  Promptly after Closing on each Property,
Buyer and the applicable Sellers shall jointly deliver written notice to all
parties under the Service Contracts which are not terminated of Buyer’s
assumption of such Sellers’ rights and obligations under such Service
Contracts.  Buyer agrees to defend, indemnify and hold harmless Sellers from all
claims occurring from events or occurrences first arising under such assumed
Service Contracts after such Closing and the respective Sellers that are parties
to such assumed Service Contracts agree to defend, indemnify and hold harmless
Buyer from all claims arising from events or occurrences first occurring under
such assumed Service Contracts prior to such Closing, and all other Service
Contracts not assumed by Buyer for periods before and after such Closing.  The
provisions of this Section 6(g) will survive the Closing with respect to each
Property.
 
(k)           Buyer acknowledges that the reports and information furnished by
Sellers and described in the exhibits and schedules to this Agreement (the same
being the “Property Information”; provided, however, that the term Property
Information will not include any information made available to Buyer through
sources other than a Seller or which is otherwise generally available) will be
delivered to Buyer to assist Buyer in determining the feasibility of Buyer’s
purchase of the Properties.  Buyer will not use the Property Information for any
purpose other than as set forth in the preceding sentence.  Buyer will not
disclose the Property information to any person other than to Buyer’s
Representatives.  Buyer shall inform any such Buyer’s Representative who
receives such Property Information from Buyer of the confidential nature of such
Property Information.  In the event the Closing contemplated by this Agreement
with respect to any Property is not consummated for any reason, Buyer shall
promptly destroy the Property Information in Buyer’s possession.  The provisions
of this Section 6(k) will survive the termination of this Agreement.
 

 
17

--------------------------------------------------------------------------------

 



 
(l)           In conducting any inspections, investigations or tests of the
Properties, Buyer and its agents and representatives must:  (a) coordinate all
on-site inspections with the applicable Seller or its or their advisors and/or
property manager; (b) not unreasonably disturb any Tenant or interfere with any
Tenant’s use of any Property pursuant to such Tenant’s Lease; (c) not
unreasonably interfere with the operation and maintenance of the applicable
Property; (d) comply with all applicable laws; (e) promptly pay when due the
costs of all tests, investigations, and examinations done with regard to the
applicable Property; (f) not permit any liens to attach to any Property by
reason of the exercise of its rights hereunder; and (g) not reveal or disclose
prior to Closing any information obtained during the Due Diligence Period
concerning any Property to anyone other than the Buyer’s Representatives, in
accordance with the confidentiality standards set forth in Section 6(k) above,
or except as may be otherwise required by law.  Prior to any entry into any
Property, Buyer shall deliver to the Sellers a reasonably satisfactory
certificate of insurance evidencing that Buyer has commercial general liability
insurance in the amount of One Million Dollars ($1,000,000) per occurrence, with
Three Million Dollars ($3,000,000) in the aggregate, combined single limit,
coverage on an occurrence basis, and umbrella covered in the amount of One
Million Dollars ($1,000,000), with all Sellers named as additional insureds.
 
(m)           In the Event that a Closing shall fail to take place with respect
to any Property and this Agreement is terminated with respect to such Property,
Buyer shall deliver to each Seller a copy of all final reports; studies or tests
undertaken by Buyer in respect of the Property owned by such Seller.
 
(n)           It is acknowledged that requisite approvals or consents (“Required
Approvals”) for the transaction contemplated in this Agreement which is provided
under the organizational documents for the respective Sellers in Tranches C and
D have not been obtained.  Accordingly, on or before August 15, 2011, each
Seller in Tranches C or D having the Required Approvals shall deliver to Buyer a
written notice (the “Authorization Verification”) notifying Buyer that the
Required Approvals with respect to such Seller have been obtained as of such
date.  If an Authorization Verification is not delivered with respect to one or
more Sellers in Tranches C or D, then the Due Diligence Period for the Property
owned by any such Seller (collectively, “Extension Properties” and each, an
“Extension Property”) shall be extended until the first to occur of (i) the date
on which the Required Approvals for such Seller have been obtained or (ii) the
expiration of thirty (30) days following the Closing Date for Tranche A, as the
same may be extended [the date provided in the foregoing clause (ii) is herein
called the “Due Diligence Outside Date”].  In the event the Seller of any
Extension Property does not deliver to Buyer an Authorization Verification by
the Due Diligence Outside Date, then this Agreement shall automatically
terminate as to the Extension Property owned by such Seller (unless such Seller
and Buyer agree in writing to the contrary).  In the event this Agreement is
terminated as to any Extension Property pursuant to the immediately preceding
sentence, the Earnest Money with respect to such Extension Property shall be
returned to Buyer by the Escrow Agent and, upon receipt by the Seller of such
Extension Property of reasonable documentary evidence of the costs incurred by
Buyer in respect of such Extension Property, such Seller shall pay to Buyer the
amount of such costs, not to exceed Twenty-Five Thousand and No/100 Dollars
($25,000.00) for any Extension Property.
 

 
18

--------------------------------------------------------------------------------

 



 
7. Risk of Loss/Condemnation.  Upon an occurrence of a casualty, condemnation or
taking with respect to any Property, Seller shall notify Buyer in writing of
same.  Until Closing, the risk of loss or damage to the Property, except as
otherwise expressly provided herein, shall be borne by Seller.  In the event all
or any portion of any Property is damaged in any casualty or condemned or taken
(or notice of any condemnation or taking is issued) so that:  (a) any Major
Tenant has a right of termination or abatement of rent under the Lease for such
Property, or (b) with respect to any casualty, a Material Damage occurs, or (c)
with respect to any condemnation, any Improvements or access to the Property or
more than five percent (5%) of the Property is (or will be) condemned or taken,
then, Buyer may elect to terminate this Agreement with respect to each Property
affected by such casualty damage or condemnation by providing written notice of
such termination to Seller within ten (10) Business Days after Buyer’s receipt
of notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein.  With respect to any condemnation or taking (or any notice thereof), if
Buyer does not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards.  With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.  As used herein, the term “Material Damage” means any damage which
either (i) renders ten percent (10%) or more of the rentable square footage of a
Property of a building constituting all or part of a Property untenantable or
(ii) affects ten percent (10%) or more of the rentable square feet of the common
area of a Property of a building constituting all or part of a Property.
 
8. Earnest Money Disbursement.  The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:
 
(a)           If the Closing occurs with respect to any Property, Escrow Agent
shall deliver the Earnest Money to, or upon the instructions of, Sellers and
Buyer on the Closing Date to be applied as part payment of the Purchase
Price.  If for any reason the Closing with respect to any Property does not
occur, Escrow Agent shall deliver the Earnest Money to Sellers or Buyer only
upon receipt of a written demand therefor from such party, subject to the
following provisions of this Section 8(a).  Subject to the last sentence of this
Section 8(a), if for any reason the Closing does not occur with respect to any
Property and either party makes a written demand (the “Demand”) upon Escrow
Agent for payment of the Earnest Money, Escrow Agent shall give written notice
to the other party of the Demand within one Business Day after receipt of the
Demand.  If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) Business Days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand.  If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Sellers and Buyer or
a final judgment of a court.  Notwithstanding the foregoing provisions of this
Section 8(a) if Buyer delivers a notice to Escrow Agent stating that Buyer has
terminated this Agreement on or prior to the expiration of the Due Diligence
Period, then Escrow Agent shall immediately return the Earnest Money to Buyer
without the necessity of receiving any joinder or approval from Sellers.
 

 
19

--------------------------------------------------------------------------------

 



 
(b)           The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent’s
scope or nature of its duties.  Sellers and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow
Agent.  Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that Escrow Agent has received and
shall hold the Earnest Money in escrow, and shall disburse the Earnest Money
pursuant to the provisions of this Section 8.
 
9. Default
 
(a)           In the event that the Sellers of each Property in any Tranche are
ready, willing and able to close in accordance with the terms and provisions
hereof, and Buyer defaults in any of its obligations undertaken in this
Agreement with respect to any of the Closings in such Tranche, Sellers shall be
entitled to, as its sole and exclusive remedy to either:  (i) if Buyer is
willing to proceed to Closing, waive such default and proceed to Closing in
accordance with the terms and provisions hereof; (ii) declare this Agreement to
be terminated as to any such Property or (iii) for all Properties not
theretofore conveyed in such Tranche), and Seller shall be entitled to
immediately receive all of the Earnest Money attributable to such Property as
liquidated damages as and for Sellers’ sole remedy.  Upon such termination,
neither Buyer nor Sellers shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein.  Sellers
and Buyer agree that (i) actual damages due to Buyer’s default hereunder would
be difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (ii) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Sellers as a
result of having withdrawn the Property from the market, and (iii) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing.  Sellers hereby waive any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against
Buyer.  In no event under this Section or otherwise shall Buyer be liable to
Sellers for any punitive, speculative or consequential damages.
 

 
20

--------------------------------------------------------------------------------

 



 
(b)           In the event of a default in the obligations herein taken by any
one or more Sellers with respect to any or all of the Properties, Buyer may, as
its sole and exclusive remedy, either:  (i) waive any unsatisfied conditions and
proceed to Closing under the Tranches set forth in Exhibit A and otherwise in
accordance with the terms and provisions hereof; (ii) terminate this Agreement,
either with respect to all Properties not theretofore conveyed or with respect
to only the Property affected by such default or failure to satisfy the
conditions precedent, by delivering written notice thereof to Seller no later
than the applicable Closing Date, upon which termination the Earnest Money with
respect to the affected Property or Properties (or all of the Earnest Money not
theretofore applied to conveyed Properties in the event of a termination as to
all Properties not theretofore conveyed) shall be refunded to Buyer, and, upon
receipt of reasonable documentary evidence of Buyer’s out-of-pocket costs in
respect of Properties in respect of which this Agreement is so terminated,
Seller shall pay to Buyer all of the out-of-pocket costs and expenses incurred
by Buyer in connection with this Agreement with respect to the Property or
Properties for which this Agreement is so terminated, or all out-of-pocket costs
in the event of the termination of this Agreement as to all Properties, provided
that, the costs required to be reimbursed for any Property shall not exceed
Twenty-Five Thousand and no/100 Dollars ($25,000.00), which return and payment
shall operate to terminate this Agreement and release Seller and Buyer from any
and all liability hereunder, except those which are specifically stated herein
to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder [expressly conditioned upon Buyer’s commencing
such action within sixty (60) days after the applicable Closing Date]; (iv)
[Intentionally Deleted]; or (v) by notice to Seller given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the Closing Date shall be moved to the last day of the Closing Extension
Period.  If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period.  If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in this
Section 9(b), clauses (i) through (iv) above except that the term Closing shall
be revised to reflect the Buyer’s election of remedies under this Section 9(b).
 
(c)           As to any Property Under Construction, in the event that
Improvements are not Substantially Complete in accordance with the terms of the
Lease and Tenant has not commenced paying rent on or before July 1, 2011 as to
Northwest Houston and August 1, 2011 as to La Mesa, then Buyer shall, as Buyer’s
sole remedy:  (i) have the absolute right to terminate this Purchase and Sale
Agreement as to such Property, at which time the Escrow Agent shall return the
entire Deposit with respect to such Property to Buyer, upon receipt of
reasonable documentary evidence of Buyer’s out-of-pocket costs in respect of the
Property or Properties as to which this Agreement is so terminated, Seller shall
pay to Buyer all of the out-of-pocket costs and expenses incurred by Buyer in
connection with such Property; provided that, the costs required to be
reimbursed shall not exceed Twenty-Five Thousand No/100 Dollars ($25,000.00),
which return and payment shall operate to terminate this Agreement as to such
Property and release Seller and Buyer from any and all liabilities hereunder,
except those which are specifically stated herein to survive any termination
hereof; or (ii) have the right to extend the period for completion of the
construction of the Improvements.  Failure to achieve Substantial Completion of
such Property by such date shall not constitute a default by the Seller of such
Property under this Agreement.  Such election shall be evidenced by written
notice to the applicable Seller, delivered on or before ten (10) days following
the applicable outside completion date.
 

 
21

--------------------------------------------------------------------------------

 



 
10. Closing.  The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement.  Upon satisfaction of Buyer’s conditions precedent to
Closing as to each Property, the applicable Seller shall deliver to Escrow Agent
for the benefit of Buyer at Closing the following executed documents for each
Property:
 
(a)           As to all fee owned Properties, a Special Warranty Deed in the
applicable form attached hereto as Exhibit B;
 
(b)           As to the Ground Lease Property, an Assignment of Lease in the
form attached hereto as Exhibit B1;
 
(c)           An Assignment and Assumption of Lease and Security Deposits, in
the form attached hereto as Exhibit C;
 
(d)           A Bill of Sale in the form attached hereto as Exhibit D;
 
(e)           An Assignment of Contracts, Permits, Licenses and Warranties in
the form of Exhibit E;
 
(f)           An original Tenant Estoppel Certificate(s) dated no earlier than
30 days prior to the date of Closing, to the extent required under Section
6(d).  The business terms of such Tenant Estoppel Certificates must be in
accordance with and not contradict the Lease;
 
(g)           To the extent obtained by Seller, estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer;
 
(h)           The General Contractor Warranty Letters substantially in the form
of Exhibit J or an Assignment of the Seller’s right under the Construction
Contract with the General Contractor of each Property Under Construction;
 
(i)           To the extent in the possession of the applicable Seller,
originals of the Warranties and any additional warranties required by the Lease,
which Seller shall use its best efforts to have re-issued at Seller’s expense,
to Buyer or Tenant, as requested by Buyer;
 
(j)           A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;
 
(k)           All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;
 

 
22

--------------------------------------------------------------------------------

 



 
(l)           Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;
 
(m)           A certificate pursuant to Section 1445 of the Internal Revenue
Code of 1986, as amended, or the regulations issued pursuant thereto, certifying
the non foreign status of Seller;
 
(n)           An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Buyer and Escrow
Agent;
 
(o)           An original SNDA fully executed and notarized by Tenant, if
requested by Buyer and obtained by the applicable Seller;
 
(p)           Letter to Tenants in form of Exhibit H attached hereto;
 
(q)           A copy of the Punch-List, if applicable;
 
(r)           Such other instruments as are reasonably required by to consummate
the purchase of the Properties in accordance with the terms hereof.
 
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Sellers and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (i)
above.  Buyer shall have the right to advance the Closing upon five (5) Business
Days prior written notice to Seller; provided that all conditions precedent to
both Buyer’s and Seller’s respective obligations to proceed with Closing under
this Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party).  Buyer shall have the right (the “Extension
Right”) to extend the Closing of Tranche A for fourteen (14) days from the date
specified in Exhibit A and the Closing for Tranches B, C and/or D for thirty
(30) days from the date specified in Exhibit A, provided that, (i) Buyer must
deliver written notice (the “Extension Note”) of Buyer’s election to extend the
Closing Date for any Tranche to the Seller of each Property scheduled to close
in such Tranche at least five (5) Business Days in advance of the originally
scheduled Closing Date for such Tranche and (ii) contemporaneously with the
delivery of the Extension Notice to each Seller of each Property in a Tranche
for which the Extension Right is being exercised, Buyer shall deliver to Escrow
Agent additional earnest money for each Property in such Tranche equal to
one-half of the original Earnest Money allocated to each such Property (which
additional Earnest Money shall constitute part of the Earnest Money and shall be
held and disbursed by the Escrow Agent under the same terms and conditions as
the original Earnest Money).  The Closing shall be held through the mail by
delivery of the closing documents to the Escrow Agent on or prior to the Closing
or such other place or manner as the parties hereto may mutually agree.
 
Prior to the Closing, to the extent not previously delivered to Buyer, Sellers
shall deliver to Chicago Title Insurance Company, 2001 Bryan Street, Suite 1700,
Dallas, Texas 75201, Attention:  Holden Heil, the Leases and any amendments,
bearing the original signatures of the landlord and tenant thereunder, or a copy
thereof bearing an original certification of Tenant confirming that the copy is
true, correct and complete.  Within 5 Business Days following the Closing Date
for each Property Seller shall cause to be delivered to Buyer, the leasing files
and copies of all books and records applicable to the Property which are
identified by Buyer by written notice to Seller and reasonably necessary for the
orderly transition of operation of the Property.
 

 
23

--------------------------------------------------------------------------------

 



 
Following the Closing, Sellers will undertake to obtain from each Tenant leasing
a Property and then maintaining policies of insurance of the types and in the
amounts required by the respective Leases, certificates of insurance or other
evidence reasonably satisfactory to Buyer which shall name Buyer and its
mortgagee as additional insureds and/or loss payees and/or mortgagees, as
appropriate, as their respective interest may appear.
 
11. Representations by Sellers.  Each Seller, severally and not jointly and
severally, makes the following representations and warranties to Buyer as of the
date hereof and as of the Closing Date with respect to the Property owned by
such Seller, subject to the satisfaction of any applicable conditions precedent
to such Seller’s obligations hereunder:
 
(a)           Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located.  Seller has the power and,
subject to the terms of Section 6(n) above, authority to execute and deliver
this Agreement and all closing documents to be executed by Seller, and to
perform all of Seller’s obligations hereunder and thereunder.  Neither the
execution and delivery of this Agreement and all closing documents to be
executed by Seller, nor the performance of the obligations of Seller hereunder
or thereunder will result in the violation of any law or any provision of the
organizational documents of Seller or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Seller is
bound;
 
(b)           Except as set forth in the Due Diligence Materials, Seller has not
received any written notice of any current or pending litigation, condemnation
proceeding or tax appeals affecting Seller or the Property and Seller does not
have any knowledge of any pending litigation or tax appeals against Seller or
the Property; Seller has not initiated, nor is Seller participating in, any
action for a change or modification in the current subdivision, site plan,
zoning or other land use permits for the Property;
 
(c)           Except as to any Service Contracts to be assigned to Buyer and any
Permitted Exceptions, Seller has not entered into any contracts, subcontracts or
agreements affecting the Property which will be binding upon Buyer after the
Closing other than the Lease;
 
(d)           Except for violations cured or remedied, or included in the Due
Diligence Materials, Seller has not received any written notice from (or
delivered any notice to) any governmental authority regarding any violation of
any law applicable to the Property and Seller does not have knowledge of any
such violations;
 
(e)           Seller has fee simple title to the Property (except for the Ground
Lease Property) free and clear of all liens and encumbrances except for
Permitted Exceptions and Seller is the sole owner of the entire lessor’s
interest in the Lease(s) encumbering such Property.  In the case of the Ground
Lease Property, the Seller thereof owns the leasehold estate with respect to
such Property free and clear of liens and encumbrances except for permitted
exceptions and is the sole owner of the entire lessor’s interest in the sublease
of such Property.  Except as shown in the Due Diligence Materials, Property
constitutes one or more separate tax parcels for purposes of ad valorem
taxation;
 

 
24

--------------------------------------------------------------------------------

 



 
(f)           With respect to the Lease(s):  (i) the Lease(s) forwarded or
otherwise made available to Buyer under Section 6(b)(1) and Section 6(c) are
true, correct and complete copies of the Leases; (ii) to the knowledge of
Seller, the Lease(s) are in full force and effect and (iii) to the knowledge of
Seller there is no of default thereunder, except as disclosed in the Due
Diligence Materials; (iii) no brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the current term of the Lease(s)
or any extension or renewal thereof; (iv) except as provided in the Lease(s),
Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; and (v)
the rent for the Property is as set forth on Exhibit A2;
 
(g)           There are no occupancy rights, leases or tenancies affecting the
Property other than the Lease(s) and any possessory interest represented by the
Permitted Exceptions.  Except as noted in Exhibit A3, neither this Agreement nor
the consummation of the transactions contemplated hereby is subject to any first
right of refusal or other purchase right in favor of any other person or entity;
and apart from this Agreement, Seller has not entered into any written
agreements for the purchase or sale of the Property, or any interest therein
which has not been terminated;
 
(h)           Except as disclosed in the Due Diligence Materials, Seller has not
received any written notice from (nor delivered any notice to) any federal,
state, county, municipal or other governmental department, agency or authority
concerning any petroleum product or other hazardous substance discharge or
seepage.  For purposes of this Subsection, “Hazardous Substances” shall mean any
substance or material which is defined or deemed to be hazardous or toxic
pursuant to any Environmental Laws.  To Seller’s knowledge, there are no
underground storage tanks located on the Property; and
 
(i)           Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for each Property (the “Warranties”).
 
Each Seller shall have the right and obligation to update the Exhibits prior to
or at Closing of the Property owned by such Seller to take into account any
changes in circumstances, and in the event any matter disclosed in such update
would make the representations and warranties of a Seller set forth in this
Agreement with respect to any Property incorrect or untrue in any material
respect, upon receipt of any such changes in the representation and warranty of
the applicable Seller, Buyer shall have, as Buyer’s sole remedy, the option to
terminate this Agreement as to such Property.
 

 
25

--------------------------------------------------------------------------------

 



 
Buyer acknowledges and agrees that, upon Closing of each Property, and in
reliance on the representations, warranties and covenants of Sellers as set
forth in this Agreement, (i) Sellers shall sell and convey to Buyer and Buyer
shall accept the Property “AS IS, WHERE IS, WITH ALL FAULTS” and (ii) Sellers
shall assign the Ground Lease to Buyer with warranty of title and Buyer shall
accept the Ground Lease Land “AS IS, WHERE IS, WITH ALL FAULTS,” and Buyer
hereby unconditionally waives any implied warranty of suitability.  Except as
expressly set forth in this Agreement or in the Deeds or any other documents
delivered at Closing, Buyer has not relied and will not rely on, and Sellers
have not made and are not liable for or bound by, any express or implied
warranties, guarantees, statements, representations or information pertaining to
the Properties or relating thereto made or furnished by Sellers, or any property
manager, real estate broker, agent or third party representing or purporting to
represent Sellers, to whomever made or given, directly or indirectly, orally or
in writing.  Buyer represents that it is a knowledgeable, experienced and
sophisticated Buyer of real estate and that, except as expressly set forth in
this Agreement or in the Deeds or any other documents delivered at Closing, it
is relying solely on its own expertise and that of Buyer’s consultants in
purchasing the Properties and shall make an independent verification of the
accuracy of any documents and information provided by Sellers.  Buyer will
conduct such inspections and investigations of the Properties as Buyer deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same.  By failing to terminate this
Agreement prior to the expiration of the Due Diligence Period, Buyer
acknowledges that Sellers have afforded Buyer a full opportunity to conduct such
investigations of the Properties as Buyer deemed necessary to satisfy itself as
to the condition of the Properties and the existence or non-existence or
curative action to be taken with respect to any Hazardous Substances on or
discharged from the Properties, and except for Sellers’ representations in this
Agreement, will rely solely upon same and not upon any information provided by
or on behalf of Sellers or their agents or employees with respect thereto, other
than such representations, warranties and covenants of Sellers as are expressly
set forth in this Agreement.  Upon Closing, and except as Buyer may rely on
Sellers’ representations herein, Buyer shall assume the risk that adverse
matters, including, but not limited to, adverse physical or construction defects
or adverse environmental, health or safety conditions, may not have been
revealed by Buyer’s inspections and investigations.
 
The representations and warranties of Sellers shall survive Closing for a period
of one (1) year.
 
12. Representations by Buyer.  Buyer represents and warrants to, and covenants
with, Sellers as follows:
 
(a)           Buyer is duly formed, validly existing and in good standing under
the laws of Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder.  This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms.  Neither the execution and delivery of this Agreement
and all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
 

 
26

--------------------------------------------------------------------------------

 



 
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
 
13. Conditions Precedent to Buyer’s Obligations.  Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller or Affiliate, as the case may be, with the following
conditions precedent to be satisfied separately for each Property on and as of
the date of Closing for such Property (provided that, any condition precedent
with respect to a Property Under Construction must be satisfied only by the
Properties Under Construction and not any other Properties):
 
(a)           Sellers shall deliver to Escrow Agent on or before the Closing the
items set forth in Section 10 above;
 
(b)           Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy (in the case of Texas Properties, a current form T2), or
irrevocable and unconditional binder to issue the same, with extended coverage
for the Real Property in the amount of the Purchase Price, dated, or updated to,
the date of the Closing, insuring, or committing to insure, at its ordinary
premium rates Buyer’s good and marketable title in fee simple to the Real
Property (indefeasible fee simple title for any Property in Texas and a
leasehold estate as to the Ground Lease Property) and otherwise in such form and
with such endorsements as provided in the title commitment approved by Buyer
pursuant to Section 6 hereof and subject only to the Permitted Exceptions (the
“Title Policy”);
 
(c)           As to each Property Under Construction, Buyer shall have received
a valid and permanent final certificate of occupancy (or the equivalent thereof)
for such Property which shall not contain any contingencies or require any
additional work to be completed;
 
(d)           Tenant(s) shall be in possession of the premises demised under the
Leases, open for business to the public and paying full and unabated rent under
the Leases (except to the extent otherwise scheduled in the Leases) and Tenant
shall not have assigned or sublet any of the Property;
 
(e)           The representations and warranties of Sellers contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing;
 
(f)           The Seller of such Property shall have delivered to Buyer either
(i) a written waiver by Tenant of any right of first refusal, right of first
offer or other purchase option that any Tenant or other party has pursuant to
the Leases to purchase the Property from such Seller or (ii) documentation
sufficient in the determination of the Escrow Agent to determine that the right
of first refusal or other option to purchase the Property from such Seller has
been complied with and the party holding such right of first refusal or other
option to purchase has waived such right, at least as to the transfer
contemplated in this Agreement;
 

 
27

--------------------------------------------------------------------------------

 



 
(g)           Sellers shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval; and
 
(h)           As to any Property Under Construction, Buyer shall have received
an as-built ALTA survey containing the items set forth in Exhibit L and
certified to Buyer, the Approved Assignee and Buyers lender, at such time as
Buyer’s lender is identified, which survey shall also confirm that the
Improvements are legal conforming and comply with the approved site plan and any
variance issued in connection with the construction and development of the
Property and that the Improvements do not encroach upon any easement which has
not been insured over by the Title Policy.
 
In the event that the foregoing conditions precedent have not been satisfied as
of Closing for any Property, Buyer shall have the right to terminate this
Agreement as to any Property affected by such failure of condition precedent (or
all Properties not theretofore conveyed in the event such failure affects all
such Properties), upon which termination the Earnest Money shall be refunded to
Buyer, and except with respect to a failure under Sections (b) above, Seller
shall pay to Buyer upon receipt of reasonable documentary evidence of all of the
out-of-pocket costs and expenses actually incurred by Buyer in connection with
this Agreement, not to exceed $25,000.00 per Property, which return and payment
shall operate to terminate this Agreement and release Seller and Buyer from any
and all liabilities hereunder, except those which are specifically stated herein
to survive any termination hereof..
 
14. Conditions Precedent to Sellers’ Obligations.  Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
 
(a)           Buyer shall deliver to Escrow Agent on the Closing Date the
remainder of the Purchase Price, subject to adjustment of such amount pursuant
to Section 2 hereof;
 
(b)           Buyer shall deliver to Escrow Agent on or before the Closing Date
executed counterparts of all documents required under this Agreement to be
executed by Buyer; and
 
(c)           The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.
 
In the event any of the foregoing conditions precedent, other than Section
14(c), has not been satisfied as of the Closing for any Property, the applicable
Sellers shall have all rights and remedies contained in Section 9(a) of this
Agreement to the extent the failure to satisfy such condition precedent also
constitutes a default on the part of Buyer.
 

 
28

--------------------------------------------------------------------------------

 



 
15. Notices.  Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date:  (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith.  Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
 
16. Sellers’ Covenants.  Each Seller with respect to its Property; (a) shall
continue to operate and manage each Property in the same manner in which Seller
has previously operated and maintained such Property and/or shall use good faith
efforts to complete construction of the Improvements in a prompt and timely
manner, as the case may be; (b) shall, subject to Section 7 hereof and subject
to reasonable wear and tear, maintain such Property in the same (or better)
condition as exists on the Effective Date; and (c) shall not, without Buyer’s
prior written consent, which, after the expiration of the Due Diligence Period
may be withheld in Buyer’s sole discretion:  (i) amend the Leases in any manner,
nor enter into any new lease, license agreement or other occupancy agreement
with respect to any Property; (ii) consent to an assignment of the Leases or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate the Leases nor release any guarantor of or security for
the Leases unless required by the express terms of the Leases; and/or (iv)
cause, permit or consent to an alteration of the premises demised thereunder
(unless such consent is non-discretionary).  In the event any Seller desires to
take any action described in the foregoing clauses (i) through (iv), the
applicable Seller shall provide written notice of the action desired to
Buyer.  In the event Buyer fails to object by delivery of written notice to the
applicable Seller to the requested action with five (5) Business Days of receipt
of such notice, then Buyer shall be deemed to have approved such action.  Seller
shall promptly inform Buyer in writing of any material event adversely affecting
the ownership, use, occupancy or maintenance of any Property, whether insured or
not.
 
17. Post-Closing Covenants, For a time period of one (1) year after the date
that constitutes Substantial Completion of construction either (i) with respect
to any Property Under Construction or (ii) tenant finish work under construction
by any Seller pursuant to a Lease, for purposes of any landlord warranties or
responsibilities with respect to such work, Seller shall be and remain
responsible for completing any warranty work or curing any related defaults by
the landlord under the Lease with respect to such work.  Seller further agrees
that it will remain adequately capitalized in a manner such that Seller shall
have sufficient funds in order to comply with its obligations as described in
this Section 17.  In the event that Seller fails to comply with said cure and
warranty obligations within a reasonable time, Buyer may, after giving
thirty (30) days written notice to the applicable Seller and such Seller having
failed to commence and diligently pursue to completion curative action within
said time period, proceed to remedy such default on its own and shall have
recourse against Seller for any expenses incurred thereby.  Neither payment nor
acceptance of the Purchase Price nor any provision in this Agreement will be
deemed to constitute a waiver by Buyer of any Seller’s responsibility under this
Section.  This Section, and all provisions contained herein, shall survive the
Closing.  The obligations of the applicable Sellers pursuant to this Section
shall continue beyond the one-year period specified herein as to warranty work
or the curing of any defaults required by the landlord pursuant to the Lease if
such defect or default is discovered during the one-year warranty period and is
not cured by the Seller within that one-year warranty period.  In other words,
defects or defaults which arise or exist prior to the date of expiration of the
one-year warranty period must be cured and corrected by the Seller even though
the curing or corrective action may not be commenced or completed until after
the date of expiration of the one-year warranty period.  Buyer shall provide
each such Seller with access to the enforcement of any warranties and guaranties
under any construction contract or other contract pertaining to the completion
of such work which may be assigned to Buyer.
 

 
29

--------------------------------------------------------------------------------

 



 
The applicable Sellers shall deposit into escrow with Escrow Agent pursuant to
an escrow agreement reasonably acceptable to such Sellers and Buyer (the “Escrow
Agreement”) a portion of the Purchase Price equal to 135% of the estimated cost
of completing the Punch-List items as of the Closing Date, which estimate shall
be reasonably acceptable to Buyer (the “Construction Escrow Deposit”).  After
Closing, Seller shall complete all Punch-List items until accepted by Tenant,
and the Escrow Agreement shall provide:  (i) that Seller will have ninety (90)
days to complete the Punch-List items to Tenant’s and Buyer’s reasonable
satisfaction; (ii) once so completed, the full amount of the Construction Escrow
Deposit will be paid to Seller; and (iii) if Seller fails to complete all of the
Punch-List items within said 90-day period, then Buyer shall have the right to
complete the repair and receive payment of the cost thereof from the
Construction Escrow Deposit and any unused portion of the Construction Escrow
Deposit shall be paid to Seller.
 
18. Performance on Business Days.  A “Business Day” is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal
Government.  Furthermore, if any date upon which or by which action is required
under this Agreement is not a Business Day, then the date for such action shall
be extended to the first day that is after such date and is a Business Day.
 
19. Entire Agreement.  This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto.  No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.
 
20. Severability.  If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby.  Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law
 
21. No Representations or Warranties.  Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “AS IS, WHERE IS” condition with no
representation or warranties whatsoever.
 

 
30

--------------------------------------------------------------------------------

 



 
22. Applicable Law.  As to each Property, this Agreement shall be construed
under the laws of the State or Commonwealth in which such Property is located,
without giving effect to any state’s conflict of laws principles.
 
23. Tax-Deferred Exchange.  Buyer and Sellers respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto.  In the event that either party (the “Exchanging
Party”) desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party’s obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange.  The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney’s
fees that may result from Non-Exchanging Party’s cooperation with the
Exchange.  The Non-Exchanging Party shall not, by reason of the Exchange, (i)
have its rights under this Agreement, including, without limitation, any
representations, warranties and covenants made by the Exchanging Party in this
Agreement (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller), or in any of
the closing documents (including but not limited to any warranties of title,
which, if Seller is the Exchanging Party, shall remain warranties of Seller)
contemplated hereby, adversely affected or diminished in any manner, or (ii) be
responsible for compliance with or deemed to have warranted to the Exchanging
Party that the Exchange complies with Section 1031 of the Code.
 
24. Broker’s Commissions.  Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction.  Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller.  Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys’
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder’s fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker), The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
 
25. Assignment Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete.  Buyer is entering into this Agreement for
and on behalf of related special purpose entities as set forth on Exhibit A1
(each an “Approved Assignee”) and intends to assign each respective Approved
Assignee its rights hereunder prior to Closing.
 

 
31

--------------------------------------------------------------------------------

 



 
26. Attorneys’ Fees.  In any action between Buyer and any Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
 
27. Time of the Essence.  Time is of the essence with respect to each of Buyer’s
and Seller’s obligations hereunder.
 
28. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Signatures on this Agreement which
are transmitted by electronically shall be valid for all purposes, however any
party shall deliver an original signature on this Agreement to the other party
upon request.
 
29. Anti-Terrorism.  Neither Buyer or Sellers, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.  “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including:  Executive Order No.
13224; the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and obstruct Terrorism Act of 2001, Public Law 107-56, as
the same has been, or may hereafter be, renewed, extended, amended or replaced;
the applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
 
30. Press Releases, In the event either Buyer or Sellers desire to issue a press
release or make another public announcement with regard to the existence of this
Agreement, the other party shall be entitled to review and approve such press
release or other announcement.  The party desiring to make such press release or
public announcement shall provide a copy of the proposed press release or public
announcement to the other party who shall then have three (3) Business Days to
approve or object.  In the event no written notice objecting to a proposed press
release or public announcement is received by the party desiring to make the
press release or other public announcement, such press release or other public
announcement shall be deemed to be approved.  If a timely objection is made,
then the parties shall work in good faith to resolve any such
objections.  Notwithstanding the foregoing, if a public filing is required of
Buyer or Seller by applicable law or regulation, including, without limitation,
the filing of SEC disclosures relating to this transaction, no approval of the
other party shall be required hereunder, and in such instance(s) Buyer or Seller
shall give the other party a copy of such required filing.
 

 
32

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
BUYER:

 
AMERICAN REALTY CAPITAL V, LLC,
a Delaware limited liability company
By:  /s/ William M.
Kathane                                                              
Name:  William M. Kathane
Title:  President
Date:  7/14/11                                                                
 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
CCNV VENTURE, LP,
a Texas limited partnership
 
 
By:
 CCNV Managers, LLC,

 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
 
Date:  
7/14/11                                                                   

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
DURANGO MEDICAL PLAZA, LP,
a Texas limited partnership
 
 
By:
Durango Medical GP, LLC,

 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:
7/14/11                                                                   

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
NW HOUSTON MOB II, LP,
a Texas limited partnership
 
 
By:
TOMTEX MOB, LLC

 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date: 
7/14/11                                                                   

 
 


 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
ARC MED PARTNERS, LP,
a Texas limited partnership
 
 
By:
ARC Advisors, LLC,

 
 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
 7/14/11                                                             

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
GRSA IRF II, LP,
a Texas limited partnership
 
 
By:
GRSA IRF MANAGERS, LLC,

 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
7/14/11                                                             

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER;

 
NORTH DALLAS HOSPITAL BBD PARTNERS, LP,
a Texas limited partnership
 
 
By:
NORTH DALLAS HOSPITAL BBD MANAGER, LLC,

 
 
a Texas limited liability company,

 
 
its sole general partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd,

 
Manager

 
Date:  
7/14/11                                                                

 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
ROME LTH PARTNERS, LP,
a Texas limited partnership
 
 
By:
Rome LTH Managers, LLC,

 
a Texas limited liability company,

 
its general partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
7/14/11                                                               

 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
UMC TRIANGLE MOB, LP,
a Texas limited partnership
 
 
By:
UMC TRIANGLE MOB MANAGERS, LLC,

 
a Texas limited liability company,

 
its sole general partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date: 
7/14/11                                                                

 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
LA MESA MED PARTNERS, LP,
a Texas limited partnership
 
 
By:
La Mesa Med Managers, LLC,

 
a Texas limited liability company

 
its general partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
7/14/11                                                                

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
NORTHWEST HOUSTON HOSPITAL RE PARTNERS, LP,
a Texas limited partnership
 
 
By:
Northwest Houston Hospital RE Manager, LLC, a Texas limited liability company

 
its general partner

 
By:
/s/ Jason K. Dodd
 

 
Name:  Jason K. Dodd

 
Title:  Manager

 
SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
CRTX HOSPITAL INVESTORS, LP,
a Texas limited partnership
 
 
By:
CRTX MANAGERS, LLC,

 
a Texas limited liability company,

 
its general partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
7/14/11                                                                    

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 
SELLER:

 
VILLAGE HC PARTNERS, LP,
a Texas limited partnership
 
 
By:
Village HC Managers, LLC,

 
a Texas limited liability company,

 
its General Partner

 
By:
/s/ Jason K. Dodd
 

 
Jason K. Dodd, Manager

 
Date:  
7/14/11                                                                  

 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
 
ESCROW AGENT:
 
CHICAGO TITLE INSURANCE COMPANY
 
By:  /s/ Edwin G.
Ditlow                                                               
Name:  Edwin G. Ditlow
Title:  Vice President
Date:  July 14, 2011
 


 
 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Exhibit A
-
Closing Dates
     
Exhibit Al
-
List of Properties
     
Exhibit A2
-
List of Leases and Rents
     
Exhibit A3
-
Rights of First Refusal
     
Exhibit A4
-
Service Contracts
     
Exhibit B
-
Form of Special Warranty Deed
     
Exhibit B1
-
Assignment and Assumption of Ground Lease
     
Exhibit C
-
Form of Assignment and Assumption of Leases and Security Deposits
     
Exhibit D
-
Form of Bill of Sale
     
Exhibit E
-
Form of Assignment of Contracts, Permits, Licenses and Warranties
     
Exhibit F
-
Form of Tenant Estoppel
     
Exhibit G
-
Intentionally Deleted
     
Exhibit H
-
Form of Tenant Notice
     
Exhibit I
-
Warranties
     
Exhibit J
-
General Contractor Warranty
     
Exhibit K
-
Due Diligence Items
     
Exhibit L
-
Survey Requirements

 
EXHIBITS
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
CLOSING DATES
 
Tranche A - On or before August 31, 2011
 
Tranche B - On or before October 31, 2011
 
Tranche C - On or before December 16, 2011
 
Tranche D - On or before February 29, 2012
 
EXHIBITS A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A1
 
LIST OF PROPERTIES
 
Owner Name
City
ST
 
Tranche
   
Bldg.
sq.ft.
 
Approved Assignee
 
Deposit
   
Purchase Price
                                 
CCNV Venture, LP
Carson City
NV
    A       151,381  
ARHC CTRCCNV001,LLC
  $ 234,300.00     $ 28,989,950.00                                          
Durango Medical Plaza, LP
Las Vegas
NV
    A       73,094  
ARHC SMSLVNV001, LLC
  $ 185,000.00     $ 22,886,387.50                                          
NW Houston MOB II, LP
Tomball
TX
    A       22,345  
ARHC TBSTBTX001, LLC
  $ 80,700.00     $ 9,965,550.00                                            
TOTALS
              246,820       $ 500,000.00     $ 61,841,887.50                    
                     
ARC Med Partners, LP
Phoenix
AZ
    B       13,500  
ARHC NMPHXAZ001, LLC
  $ 76,000.00     $ 9,015,875.00                                          
GRSA IRF II, LP
San Antonio
TX
    B       40,000  
ARHC GBLSATX001, LLC
  $ 139,000.00     $ 16,525,650.00                                          
North Dallas Hospital BBD Partners, LP
Dallas
TX
    B       64,600  
ARHC RRDALTX001, LLC
  $ 285,000.00     $ 33,797,850.00                                            
TOTALS
              118,100       $ 500,000.00     $ 59,339,375.00                    
                     
Rome LTH Partners, LP
Rome
GA
    C       52,944  
ARHC RHCRMGA001, LLC
  $ 442,000.00     $ 20,270,687.50                                          
UMC Triangle MOB, LP
Colorado Springs
CO
    C       151,299  
ARHC CHPCSCO001, LLC
  $ 558,000.00     $ 25,538,237.50                                            
TOTAL
      C       204,243       $ 1,000,000.00     $ 45,808,925.00                  
                       
La Mesa Med Partners, LP
La Mesa
CA
    D       9,000  
ARHC CMLMSCA001, LLC
  $ 66,000.00     $ 5,999,537.50                                          
Northwest Houston Hospital RE Partners, LP
Houston
TX
    D       65,000  
ARHC RRHSTTX001, LLC
  $ 392,000.00     $ 35,453,825.00                                          
CRTX Hospital Investors, LP
McKinney
TX
    D       113,375  
ARHC CRHMKTX001, LLC
  $ 492,500.00     $ 44,586,012.00                                          
Village HC Partners, LP
Santa Ana
CA
    D       8,500  
ARHC CMSTACA001, LLC
  $ 49,500.00     $ 4,481,575.00                                            
TOTAL
              195,875       $ 1,000,000.00     $ 90,520,950.00                  
                       
Totals
                        $ 3,000,000.00     $ 257,511,137.50  

 
EXHIBITS A1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A2
 
LIST OF LEASES AND RENTS
 
To be added during Due Diligence Period
 


 
EXHIBITS A2
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A3
 
RIGHTS OF FIRST REFUSAL
 
 
[To be completed during the Due Diligence Period.]
 


 
EXHIBITS A3
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A4
 
SERVICE CONTRACTS
 
[To be completed during the Due Diligence Period.]
 
EXHIBITS A4
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF NEVADA PEED
 
A.P.N.                                                                
R.P.T.T.                                                                
ESCROW NO.
RECORDING REQUESTED BY AND
HEN RECORDED MAIL TO:
________________________
MAIL TAX STATEMENTS TO:
_______________________
|
|
|
|
|
|
|
|
|
|
|

(Space Above for Recorder’s Use Only)
 
GRANT, BARGAIN, SALE DEED
 
THIS INDENTURE WITNESSETH:  That _________________, as Grantor, in consideration
of $10.00, the receipt of which is hereby acknowledged, does hereby Grant,
Bargain, Sell and Convey to ___________________ of ____________________, as
Grantee, and to the successors and assigns of such Grantee forever, all that
real property situated in Carson City, State of Nevada, more particularly
described as follows:
 
SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF
 
Together with all and singular the tenements, hereditaments and appurtenances
thereunto belonging or in anywise appertaining, and any reversions, remainders,
rents, issues or profits thereof.
 
DATED this _______ day of ___________________, 2011.
 
[SIGNATURE PAGE TO FOLLOW]
 
EXHIBITS B
 


 
 

--------------------------------------------------------------------------------

 

[SIGNATURE BLOCK OF GRANTOR]
 
STATE OF ________                             )
) ss
COUNTY OF ________                         )
 
This instrument was acknowledged before me on the ______ day of _____________,
___________, by _____________, known (or proved) to me to be the person who
executed the foregoing document on behalf of ______, and for the uses and
purposes stated therein.
 
 
Signature
 

(Seal)                                                                                         Notary
Public
 


 
(One inch margin on all sides of document for Recorder’s Use Only)
 


 
EXHIBITS B
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
Legal Description
 
 
EXHIBITS B

 
 

--------------------------------------------------------------------------------

 

FORM OF COLORADO DEED
 
WHEN RECORDED RETURN TO:
 

 
SPECIAL WARRANTY DEED
 
THIS DEED, dated ______________, between
 
UMC Triangle MOB, LP, a Texas limited partnership,
duly organized and existing under and by virtue of the laws of the State of
Texas,
grantor{s), and
 
__________________ whose legal address is _______________________, of the County
of __________ and State of _____________, grantee(s),
 
WITNESS, that the grantor(s), for and in consideration of the sum of
________________________________ Dollars ($_______________.00), the receipt and
sufficiency of which is hereby acknowledged, has granted, bargained, sold and
conveyed, and by these presents does grant, bargain, sell, convey and confirm,
unto the grantee(s), its successors and assigns forever, all the real property,
together with improvements, if any, situate, lying and being in the County of El
Paso and State of Colorado, described as follows:
 
also known as street and number as:  assessor’s schedule or parcel number:
 
TOGETHER with all and singular the hereditaments and appurtenances thereunto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues, and profits thereof, and all the
estate, right, title, interest, claim and demand whatsoever of the grantor(s),
either in law or equity, of, in and to the above bargained premises, with the
hereditaments and appurtenances.
 
TO HAVE AND TO HOLD the said premises above bargained and described, with the
appurtenances, unto the grantee(s), its successors and assigns forever.  The
grantor(s), for itself, its successors and assigns, does covenant and agree that
it shall and will WARRANT AND FOREVER DEFEND the above-bargained premises In the
quiet and peaceable possession of the grantee(s), its successors and assigns,
against all and every person or persons lawfully claiming the whole or any part
thereof, by, through or under the grantor(s), except those items shown on
Exhibit A attached hereto and made a part hereof.
 
The singular number shall include the plural, the plural the singular, and the
use of any gender shall be applicable to all genders.
 
[SIGNATURE PAGE TO FOLLOW]
 
EXHIBITS B
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the grantor has executed this deed on the date first above.
 
UMC TRIANGLE MOB, LP,
 
a Texas limited partnership
 
By:
AUMC TRIANGLE MOB MANAGERS, LLC,

 
a Texas limited liability company, its sole general partner

 
 
By:
   

 
Name:  Jason K. Dodd

 
Title:  Manager

 
STATE OF __________                                                    :
:  ss.
SS. COUNTY OF                                                                  :
 
On this _____ day of ______________, 2011, before me, _________________, a
Notary Public in and for said State, personally appeared Jason K. Dodd, to me
personally known, who, being by me duly sworn, did say that he is the manager of
UMC Triangle MOB Managers, LLC, the sole general partner of UMC Triangle MOB,
LP, and that the said instrument was signed on behalf of said limited liability
company as manager of sald limited liability company, as general partner of said
limited partnership and the free act and deed of said limited liability company,
and acknowledged to me that he executed the same for the purposes therein
stated.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year last above written.
 
______________
Notary Public
Printed Name:
Notary Public in and for said State
Commission in ________ County

 
My Commission Expires:  ___________
 
[Notarial Seal]
 


 
Page 2 of 2
EXHIBITS B
 

 
 

--------------------------------------------------------------------------------

 

FORM OF CALIFORNIA DEED
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL DOCUMENT TO:
 

Space Above This Line for Recorder’s Use Only
 
A.P.N.:                                                                                                                   File
No.:
 
GRANT DEED
 
The Undersigned Grantor(s) Declare(s):  DOCUMENTARY TRANSFER TAX $___________;
CITY TRANSFER TAX $______________;
[           ]
computed on the consideration or full value of property conveyed, OR

[           ]
computed on the consideration or full value less value of liens and/or
encumbrances remaining at time of sale,

[           ]
unincorporated area; [  ] City of __________, and

[           ]
Exempt from transfer tax; Reason:

 
FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
 
hereby GRANT(s) to
 
the following described property in the City of _________, County of
___________, State of California:
 
EXHIBITS B
 

 
 

--------------------------------------------------------------------------------

 

A.P.N.: File No.:
 
Dated:  __
 
___________________________________     ___________________________________
 
STATE OF
________________________                                                                           )SS
 
COUNTY OF
______________________                                                                           
)
 
On _______________________, before
 
me, ____________________________, Notary Public, personally
 
appeared _________________________________________________
 
______________________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
 
________________________________
 
My Commission
Expires:  __________________
Notary
Name:  _______________________________
Notary
Registration Number:  ___________________
This area for official notarial seal
Notary
Phone:  _______________________________
County of Principal Place of
Business:  __________



 
EXHIBITS B
 

 
 

--------------------------------------------------------------------------------

 

FORM OF ARIZONA DEED
 
Recording Requested by:
 
When recorded mail to:
 


 

--------------------------------------------------------------------------------


WARRANTY DEED
 
For the consideration of TEN AND NO/100 DOLLARS, and other valuable
considerations, I or we,
 
ARC Med Partners, LP, a Texas limited partnership
 
does hereby convey
to                                                                                             the
GRANTOR
 
_____________________________________                                              
the GRANTEE
 
______________________________________________
 
the following described real property situate in Maricopa County, Arizona:
 
SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.
 
SUBJECT TO:
Existing taxes, assessments, covenants, conditions, restrictions, rights of way
and easements of record.

 
And the GRANTOR binds itself and its successors to warrant the title against its
acts and none other, subject to the matters above set forth.
 
DATED:  __________, 2011
 
[SIGNATURE PAGE TO FOLLOW]
 
EXHIBITS B
 


 

 
 

--------------------------------------------------------------------------------

 

ARC MED PARTNERS, LP,
 
a Texas limited partnership
 
By:
ARC Advisors, LLC,

 
a Texas limited liability company,

 
its General Partner

 
By:
   

 
       Jason K. Dodd, Manager

 
STATE OF __________                            )
) ss.
County of ______________                    )
 
On _________________, before me, the undersigned Notary Public, personally
appeared ______________________________, personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s) or the entity upon
behalf of which the person(s) acted, executed the instrument.
 
WITNESS my hand and official seal.
 
 

--------------------------------------------------------------------------------

My Commission
Expires:                                                                                     Notary
Public
 


 
EXHIBITS B
 

 
 

--------------------------------------------------------------------------------

 

FORM OF TEXAS DEED
 


 
SPECIAL WARRANTY DEED
 
THE STATE OF TEXAS                             §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF                                                 §
 
_________, a ___________ (“Grantor”), for and in consideration of the sum of
$10.00 and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, has GRANTED, BARGAINED, SOLD, and CONVEYED and by
these presents does GRANT, BARGAIN, SELL, and CONVEY unto _______________, a
________________ (“Grantee”) the tract or parcel of land in ___________ County,
__________________, described in Exhibit A, together with all buildings,
improvements, structures and fixtures located thereon and all rights, titles,
easements, tenements, hereditaments, appurtenances and interests appurtenant
thereto including, without limitation, Grantor’s interest, if any, in any and
all adjacent streets, roads, alleys (whether open, closed or proposed), rights
of way and any adjacent strips and gores (such land and interests are
hereinafter collectively referred to as the “Property”).
 
This Special Warranty Deed and the conveyance hereinabove set forth is executed
by Grantor and accepted by Grantee subject to the matters described in Exhibit B
attached hereto and incorporated herein by this reference (hereinafter referred
to collectively as the “Permitted Exceptions”).
 
TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Grantee, its successors and
assigns forever, and Grantor does hereby bind itself, its successors and
assigns, to WARRANT AND FOREVER DEFEND all and singular the title to the
Property unto the said Grantee, its successors and assigns against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Grantor but not otherwise, subject to the Permitted
Exceptions.
 
Grantee’s address is:  __________________________.
 
[SIGNATURE PAGE TO FOLLOW]
 


 
EXHIBITS B
 


 

 
 

--------------------------------------------------------------------------------

 

EXECUTED as of ________________________, 2011.
 
 
GRANTOR:

 
_______________________, a Texas
 
limited partnership
 
 
By:  _____________________, a Texas

 
 
limited liability company, its general partner

 
By:                                                          
 
Name:                                                         
 
Title:                                                         
 
THE STATE OF ________                                           §
                   §
COUNTY OF _________                                              §
 
This instrument was acknowledged before me on ____________ 2011, by
____________________, ______________________  of __________________________, a
________________, on behalf of said ______________________________.
 
 
 



--------------------------------------------------------------------------------

Notary Public, State of Texas
 


 
EXHIBITS B

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B1
 
FORM OF ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
 
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
(name of property)
 
THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE is made as of the _________ day
of ________________, ________, by and between ROME LTH PARTNERS, LP, a Texas
limited partnership (“Assignor”), and____________________, a _______________
_______________________ (“Assignee”).
 
WITNESSETH:
 
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
 
1.           Assignor hereby sells, transfers and assigns to Assignee all right,
title and interest of the Tenant in, to and under that certain Ground Lease
Agreement (the “Ground Lease”) between Floyd Healthcare Management, Inc., d/b/a
Floyd Medical Center, as Landlord, and Rome LTH Partners, LP, as Tenant,
effective as of December 18, 2009, demising the real property described in
Exhibit A attached hereto and made a part hereof for all purposes for the term
and upon the terms and conditions more particularly set forth in the Ground
Lease.
 
2.           This Assignment and Assumption of Ground Lease is given pursuant to
that certain Purchase and Sale Agreement (as amended, the “Purchase
Agreement”) dated as of _______________, between Assignor (among other selling
parties) and Assignee, providing for, among other things, the conveyance of the
Ground Lease.
 
3.           Assignee agrees to assume all obligations of the Tenant under the
Ground Lease which are first accruing from and after the date hereof.  Assignee
agrees to indemnify and hold harmless Assignor from any cost, liability, damage
or expense (including attorneys’ fees) arising out of or relating to Assignee’s
failure to perform any of the foregoing obligations to the extent first accruing
on or after the date hereof.
 
4.           Assignor agrees to indemnify and hold harmless Assignee from any
cost, liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations of Assignor
under the Ground Lease, to the extent accruing prior to the date hereof.
 
5.           This Assignment and Assumption of Ground Lease may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument,
 
EXHIBITS B1
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Ground Lease as of the date first above written.
 
ASSIGNOR:
 
ROME LTH PARTNERS, LP.
a Texas limited partnership
 
 
By:
Rome LTH Managers, LLC,

 
a Texas limited liability company

 
its general partner

 
 
By:                                                          
 
Name:                                                         
 
Title:                                                         
 
 
ASSIGNEE:

 
________________________ ,
 
a                                                      
 
 
By:
   

 
a                                                          
its general partner
 


 
By:                                                          
 
Name:                                                          
 
Title:                                                          
 


 
EXHIBITS B1
 

 
 

--------------------------------------------------------------------------------

 

THE STATE OF TEXAS §
                  §
COUNTY OF DALLAS   §
 
This instrument was acknowledged before me on _____________, 2011, by __________
____________, the ____________________of Rome LTH Managers, LLC, a Texas limited
liability company, general partner of Rome LTH Partners, LP, a Texas limited
partnership, on behalf of said partnership.
 



--------------------------------------------------------------------------------

Notary Public, State of Texas
 
THE STATE OF __________§
 
§
 
COUNTY OF ____________§
 
This instalment was acknowledged before me on ________________, 2011, by
_______________, the _________________ of ________________________, a
_____________ ___________, the General Partner of ____________________________,
a _________________ ______, on behalf of said _____________________.
 



--------------------------------------------------------------------------------

Notary Public, State
of                                                                
 
Exhibit A                      Real Property
 


 
EXHIBITS B1
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
Real Property
 
BEING A LEASE PARCEL LYING WHOLLY WITHIN THE CAMPUS OF FLOYD MEDICAL CENTER,
LOCATED IN THE THIRD WARD OF THE CITY OF ROME, FLOYD COUNTY, GEORGIA, AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
 
Commencing at an iron pin in the southerly right-of-way margin of Turner McCall
Boulevard, said iron pin being located at the point of curvature of a curve in
the intersection of the southerly right of way margin of Turner McCall Boulevard
with the westerly right-of-way margin of North Fourth Avenue; thence, with the
southerly right-of-way margin of Turner McCall Boulevard, North 89°02’08” West a
distance of 288.33 feet to a hole found in concrete; thence, leaving said
southerly right of-way margin, South 13°38’54” West a distance of 78.66 feet to
a point in the most northeasterly corner of the Lease Parcel to be described,
and the true and actual Point of Beginning;
 
Thence South 01 °00’46” West a distance of 31.00 feet to a point;
Thence South 88°59’ 13” East a distance of 7.00 feet to a point;
Thence South 01°00’47” West a distance of 37.67 feet to a point;
Thence North 88°59’13” West a distance of 7,00 feet to a point;
Thence South 01 °00’47” West a distance of 31.00 feet to a point;
Thence North 88°59’13” West a distance of 127.50 feet to a point;
Thence South 01°00’47” West a distance of 23.76 feet to a point on the face of
an existing building;
Thence, with face of said building, North 88°59’12” West a distance of 23.67
feet to a point;
Thence, leaving face of said building, North 01°00’47” East a distance of 23.76
feet to a point;
Thence North 88°59’13” West a distance of 46.02 feet to a point;
Thence North 01°12’09” East a distance of 31.00 feet to a point;
Thence North 88°59’ 13” West a distance of 7,09 feet to a point;
Thence North 01 °00’47” East a distance of 37.67 feet to a point;
Thence South 88°59’ 13” East a distance of 7.00 feet to a point;
Thence North 01 °00’47” East a distance of 31.00 feet to a point;
Thence South 88°59’13” East a distance of 197.17 feet to the Point of Beginning.
The parcel thus described contains 20,741.24 square feet, or 0.476 acre, more or
less.


EXHIBIT A
 



 
 

--------------------------------------------------------------------------------

 



EXHIBIT C


 
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS
 
____________________________________(“Assignor”), in consideration of the sum of
Ten and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ____________________________ (“Assignee”),
all of Assignor’s right, title and interest in and to all leases, licenses and
other occupancy agreements together with all associated amendments,
modifications, extensions or supplements thereto set forth on Schedule 1
attached hereto (collectively, the “Leases”), including any and all security
deposits under the Leases.
 
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys’ fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases prior to the date of this
Assignment.  Subject to the limitations set forth below, Assignee does hereby
agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys’ fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases on and after the date of this
Assignment.
 
[SIGNATURE PAGE TO FOLLOW]
 


 
EXHIBIT C
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
_____ day of _______, 2011, which Assignment is effective this date.  This
Assignment may be executed in counterparts, which when taken together shall be
deemed one agreement.
 
 
ASSIGNOR:

 
 
By:
   

 
Name:
___________________________

 
Title:
___________________________

 
 
ASSIGNEE:

 
 
By:
   

 
Name:
___________________________

 
Title:
___________________________

 


 
EXHIBIT C

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
LEASES
 


 
EXHIBIT C

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF BILL OF SALE
 
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a __________________________,
having an address at ______________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ______________________________ (“Buyer”),
a__________________________, all of Seller’s right, title and interest in and to
those certain items of personal and intangible property set forth in the
inventory on Schedule A attached hereto and made a part hereof (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule B
attached hereto and made a part hereof (“Real Property”), but excluding tangible
personal property owned or leased by Seller’s property manager or the tenants of
the Real Property.
 
Seller has not made and docs not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects.  Buyer accepts the Personal Property on
an “AS IS, WHERE IS” basis.
 
[SIGNATURE PAGE TO FOLLOW]
 


 
EXHIBIT D

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of thisday of________, 2011
 
 
SELLER:

 
 
 
 
     





 
 
By:
   





 
 
Name:
   





 
 
Title:
   





 

EXHIBIT D

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A

 
TO BILL OF SALE
 
[Add Inventory]
 


 
EXHIBIT D

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
TO BILL OF SALE
 
[Add legal description of Real Property]
 


 
EXHIBIT D

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
 
THIS ASSIGNMENT, made as of the ___ day of ________, 2011 by  _________________,
a _________________________(“Assignor”), to __________________________, 
_______________________________________ (“Assignee”).
 
WITNESSETH:
 
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ___________, 2010, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ______________________ (the
“Property”); and
 
WHEREAS, Assignor desires to assign to Assignee as of the dale hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property set forth on
Schedule A attached hereto and made a part hereof, including without limitation
any and all guaranties of leases relating to the Property (collectively, the
“Contracts”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts.  Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor’s right, title and interest to any of the Contracts,
provided that, as to any Contracts which involve the construction of
improvements on the Property by Assignor, Assignor hereby reserves the right to
enforce all warranties, guaranties, indemnities and claims (including, without
limitation, for workmanship, materials and performance) which exist or may
hereafter exist against any contractor, subcontractor, manufacturer or supplier
or laborer or other services relating thereto.
 
Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations under
the Contracts to the extent first accruing on or after the date
hereof.  Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations of Assignor
under the Contracts, to the extent accruing prior to the date hereof.
 
This Assignment shall be governed by the laws of the State of _____________,
 
applicable to agreements made and to be performed entirely within said State.
 
[SIGNATURE PAGE TO FOLLOW]
 
EXHIBIT E
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
 
 
ASSIGNOR:

 
 
 
 
 
a    





 
 
By:
   





 
 
Name:
   





 
 
Title:
   





 

 
EXHIBIT E
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F

 
FORM OF TENANT ESTOPPEL
 
The undersigned hereby certifies to American Realty Capital II, LLC and ARC 001,
LLC (“Buyer”), ______________________ (“Lender”) and their respective successors
and assigns as follows:
 
1.           The undersigned is the tenant under that certain [Lease Agreement]
dated as of __________, __ ___, [as amended by [insert any modifications to
Lease] ([collectively,] the “Lease”) by and between
_________________________(“Landlord”) and _____________________ (“Tenant”),
pursuant to which Tenant leases that real property located at
____________________________________________ (the “Premises”).
 
2.           Except as set forth above, the Lease has not been modified,
changed, altered, supplemented or amended in any respect, nor have any
provisions thereof been waived.
 
3.           The Lease is valid and in full force and effect on the date
hereof.  The Lease represents the entire agreement between Landlord and Tenant
with respect to the Premises and the land on which the Premises are situated,
 
4.           Tenant is not entitled to, and has made no agreement with Landlord
or its agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
 
5.           The initial term of the Lease began on _________, _____and expires
on ___________, 20 ____.  The Rent Commencement Date was
____________,_____.  Tenant has accepted possession of the Premises and is open
for business.  Tenant has not sublet all or a portion of the Premises to any
sublessee and has not assigned, transferred or encumbered any of its rights or
interests under the Lease, except as follows:  ____________________.
 
[LIST SUBLESSEES.  IF NONE, STATE “NONE”.]
 
6.           Except as set forth in the Lease, Tenant has no outstanding options
or rights to renew or extend the term of the Lease.  Tenant has no outstanding
expansion options, other options, rights of first refusal or rights of first
offer to purchase the Premises or any part thereof and/or the land on which the
Premises are situated, or rights of first offer to lease with respect to all or
any part of the Premises, except as set forth in the Lease.
 
7.           The [Base Annual Rent] payable under the Lease is $
____________($_______ monthly).  Such [Base Annual Rent] payable under the Lease
shall be adjusted during the initial term of the Lease as follows:  (a) from
____________, 20 ___to and including _____________, 20 __, the Base Annual Rent
shall be $________($________monthly), (b) from_____________, 20 __ to and
including _______________, 20 __ the Base Annual Rent shall be $ _______
($._________monthly); [and from _______, 20 __to and including __________, 20
___the fixed annual minimum rent shall be $_________ ($___________
monthly)].  Such rent has been paid through and including the month of
_____________, 201_.  Additional rent under the Lease has been paid through and
including the month of, 201_.  No such rent (excluding security deposits) has
been paid more than one (1) month in advance of its due date.
 


 
EXHIBIT F
 
 
 

--------------------------------------------------------------------------------

 



 
8.           Tenant’s security deposit, if any, is $_____________ (if none,
please state “none”).
 
9.           No event has occurred and no condition exists that constitutes, or
that with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the
Lease.  Tenant has no existing defenses or offsets against the enforcement of
the Lease by Landlord.
 
10.           a.           All required contributions by Landlord to Tenant on
account of Tenant’s improvements have been received by Tenant and all of
Tenant’s tenant improvements have been completed in accordance with the terms of
the Lease.
 
(b)           Landlord has satisfied all its obligations to Tenant arising out
of or incurred in connection with the construction of the tenant improvements on
the Premises and no off-set exists with respect to any rents or other sums
payable or to become payable by the Tenant under the Lease.
 
11.           The undersigned is duly authorized to execute this Certificate on
behalf of Tenant.  Dated:  ___________, 2011
 
TENANT:
 
___________________, a ____________
 
By:
   

 
Name:

 
Title:

 


 
EXHIBIT F
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
[Intentionally Deleted]
 


 
EXHIBIT G

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 


 
FORM OF NOTICE TO TENANT
 
TO:           [Tenant]
 
Re:           Notice of Change of Ownership of ____________________________
 
Ladies and Gentlemen:
 
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
 
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated ______, between _________as tenant and ___________ as
landlord (the “Lease”), together with any security deposits or letters of credit
held thereunder.
 
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


 
You will receive a separate notification from New Owner regarding the new
address for the payment of rent.  In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
 
Very truly yours,
 
[PRIOR LANDLORD)
 
By:                                                                
 
Name:                                                                
 
Title:                                                                
 


 
EXHIBIT H
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I

 
 
WARRANTIES
 
[To be completed during the Due Diligence Period.]
 


 
EXHIBIT I

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J

 
GENERAL CONTRACTOR WARRANTY
 
___________ __,2011
 
Re:  _____________________________, (the “Project”)
 
____________ (“Contractor”) hereby guarantees to _________, its successors and
assigns (“Landlord”) all work performed by it or any subcontractor on the
Project to be structurally sound, constructed in accordance with applicable law,
the plans prepared by ____________ (the “Architect”) and the [identify any
tenant specifications] (the “Tenant Specifications”) and that all materials and
equipment furnished by it or any subcontractor and work performed by it or any
subcontractor on the Project shall be free from defects in materials and
workmanship (collectively, the “Work”) for the greater of (a) one year after the
date ________________ (“Tenant”) accepts possession of the Project (the
“Warranty Commencement Date”) (except that such warranties shall survive for the
first three (3) years after the Warranty Commencement Date as to defective
conditions (including without limitation, conditions which do not comply with
the Tenant Specifications or applicable law) which could not be discovered by
Landlord or Tenant in the exercise of reasonable care within one (1) year after
the Warranty Commencement Date) or (b) any time periods set forth in the Tenant
Specifications, and that there shall be no structural movement resulting from
the failure of Contractor causing damage to any portion of any structure on the
Project.  All subcontractors’ guaranties and any warranties therein specified
shall be underwritten by Contractor who shall obtain and deliver the same to
Landlord before the Work will be deemed finished and accepted.  Contractor’s
warranties as set forth in this contract shall be assignable to Tenant, any
other tenant of the project, as applicable and/or any successor Landlord of the
Project.  If any such damage should occur during any guaranty period, or if
there shall be any defect in the work, Contractor will make all necessary
repairs, in the judgment of Architect, to the work without further costs to
Landlord, and shall promptly reimburse Landlord for consequential damages, if
any, suffered as a result of the defect or the settling or structural
movement.  If such repairs are not completed within seven (7) days following
notification to the Contractor of the need for repairs, or, in the event of an
emergency, 24 hours following such notification, or, if additional time is
requested by Contractor, within such reasonable time as is allowed by Architect,
Landlord shall have the right to have the repair work done by another reputable
contractor to be chosen by Landlord and Contractor promptly shall reimburse
Landlord for the full cost thereof, plus interest at the rate of fifteen percent
(15%) per annum upon billing.  The provisions of this Letter of Warranty shall
survive the completion of the Work.
 
 
[NAME OF CONTRACTOR]

 
By:
   

 
 
Name:

 
 
Title:

 
EXHIBIT J

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K

 
DUE DILIGENCE ITEMS
 
#
Item
   
1
Leases, Amendments & Material Correspondence
   
2
Surveys, Site Plans, As-Builts
   
2a
Drawings for Properties Under Construction
   
3
Architectural Plans & Specifications
   
4
Title Insurance
   
5
Certificates of Occupancy
   
6A
Zoning Reports
   
6B
Environmental Reports
   
6C
Engineering & Property Condition Reports
   
7
Operating Statements (2009, 2010, 2011 YTD)
   
8
Real Estate Tax Bills (2009, 2010, 2011)
   
9
Service Contracts
   
9A
Building Insurance Policies
   
10
Warranties (All)
   
11
Personal Property Inventory
   
12
Major Tenant Financials and Tenant Financials for single tenant buildings
   
13
Overview of Physician Investors
   
14
Feasibility Studies (Real Estate)
   
15
Licenses & Regulatory Permits, if available
   
16
Third-Party Accreditation, if available
   
17
[Intentionally Deleted]
   
18
Certificates of Need
   
19
Physical or Life-Safety Regulatory Correspondence
   
20
Physical or Life-Safety Waiver Correspondence
   
21
Aged receivables or delinquency reports with respect to
Tenant obligations to Sellers
   
22
Confirmation of whether the facility is subject to any bed or similar tax, and a
copy of any document relating to such tax



 
EXHIBIT K

 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
Survey Requirements
 
MINIMUM STANDARD DETAIL REQUIREMENTS FOR
ALTA/ACSM LAND TITLE SURVEYS
(Effective February 23, 2011)
 
1. Purpose - Members of the American Land Title Association (ALTA) have specific
needs, unique to title insurance matters, when asked to insure title to land
without exception as to the many matters which might be discoverable from survey
and inspection, and which are not evidenced by the public records.
 
For a survey of real property, and the plat, map or record of such survey, to be
acceptable to a title insurance company for the purpose of insuring title to
said real property free and clear of survey matters (except those matters
disclosed by the survey and indicated on the plat or map), certain specific and
pertinent information must be presented for the distinct and clear understanding
between the insured, the client (if different from the insured), the title
insurance company (insurer), the lender, and the surveyor professionally
responsible for the survey.
 
In order to meet such needs, clients, insurers, insureds, and lenders are
entitled to rely on surveyors to conduct surveys and prepare associated plats or
maps that are of a professional quality and appropriately uniform, complete and
accurate.  To that end, and in the interests of the general public, the
surveying profession, title insurers and abstracters, the ALTA and the National
Society of Professional Surveyors, Inc. (NSPS) jointly promulgate the within
details and criteria setting forth a minimum standard of performance for
ALTA/ACSM Land Title Surveys.  A complete 2011 ALTA/ACSM Land Title Survey
includes the on-site fieldwork required under Section 5 herein, the preparation
of a plat or map showing the results of the fieldwork and its relationship to
record documents as required under Section 6 herein, any information in Table A
herein that may have been negotiated with the client, and the certification
outlined in Section 7 herein.
 
2. Request for Survey - The client shall request the survey or arrange for the
survey to be requested, and shall provide a written authorization to proceed
from the person or entity responsible for paying for the survey.  Unless
specifically authorized in writing by the insurer, the insurer shall not be
responsible for any costs associated with the preparation of the survey.  The
request shall specify that an “ALTA/ACSM LAND TITLE SURVEY” is required and
which of the optional items listed in Table A herein, if any, are to be
incorporated.  Certain properties, including, but not limited to, marinas,
campgrounds, trailer parks and leased areas, may present issues outside those
normally encountered on an ALTA/ACSM Land Title Survey.  The scope of work
related to such properties should be discussed with the client, lender and
insurer, and agreed upon in writing prior to requesting the survey.  The client
may need to secure permission for the surveyor to enter upon the property to be
surveyed, adjoining properties, or offsite easements.
 
EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 

 
3. Surveying Standards and Standards of Care
 

 
A.
Effective Date - The 2011 Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys are effective February 23, 2011.  As of that date, all
previous versions of the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys are superseded by these standards.

 

 
B.
Other Requirements and Standards of Practice - Some Federal agencies, many
states and some local jurisdictions have adapted statutes, administrative rules
and/or ordinances that set out standards regulating the practice of surveying
within their jurisdictions.  In addition to the standards set forth herein,
surveyors shall also conduct their surveys in accordance with all applicable
jurisdictional requirements and standards of practice.  Where conflicts between
the standards set forth herein and any such jurisdictional requirements and
standards of practice occur, the more stringent shall apply.

 

 
C.
The Normal Standard of Care - Surveyors should recognize that there may be
unwritten local, state, and/or regional standards of care defined by the
practice of the ‘prudent surveyor’ in those locales.

 

 
D.
Boundary Resolution - The boundary lines and corners of any property being
surveyed as part of an ALTA/ACSM Land Title Survey shall be established and/or
retraced in accordance with appropriate boundary law principles governed by the
set of facts and evidence found in the course of performing the research and
survey.

 

 
E.
Measurement Standards - The following measurement standards address Relative
Positional Precision for the monuments or witnesses marking the corners of the
surveyed property.

 
 
i.
“Relative Positional Precision” means the length of the semi-major axis,
expressed in feet or meters, of the error ellipse representing the uncertainty
due to random errors in measurements in the location of the monument, or
witness, marking any corner of the surveyed property relative to the monument,
or witness, marking any other corner of the surveyed property at the 95 percent
confidence level (two standard deviations).  Relative Positional Precision is
estimated by the results of a correctly weighted least squares adjustment of the
survey.

 
 
ii.
Any boundary lines and corners established or retraced may have uncertainties in
location resulting from (1) the availability, condition, history and integrity
of reference or controlling monuments, (2) ambiguities in the record
descriptions or plats of the surveyed property or its adjoiners, (3) occupation
or possession lines as they may differ from the written title lines, and (4)
Relative Positional Precision.  Of these four sources of uncertainty, only
Relative Positional Precision is controllable, although due to the inherent
errors in any measurement, it cannot be eliminated.  The magnitude of the first
three uncertainties can be projected based on evidence; Relative Positional
Precision is estimated using statistical means (see Section 3.E.i. above and
Section 3.E.v. below).

 
EXHIBIT L

 
 

--------------------------------------------------------------------------------

 
 
 
iii.
The first three of these sources of uncertainty must be weighed as part of the
evidence in the determination of where, in the surveyor’s opinion, the boundary
lines and corners of the surveyed property should be located (see Section 3.D.
above).  Relative Positional Precision is a measure of how precisely the
surveyor is able to monument and report those positions; it is not a substitute
for the application of proper boundary law principles.  A boundary corner or
line may have a small Relative Positional Precision because the survey
measurements were precise, yet still be in the wrong position (i.e. inaccurate)
if it was established or retraced using faulty or improper application of
boundary law principles.

 
 
iv.
For any measurement technology or procedure used on an ALTA/ACSM Land Title
Survey, the surveyor shall (1) use appropriately trained personnel, (2)
compensate for systematic errors, including those associated with instrument
calibration, and (3) use appropriate error propagation and measurement design
theory (selecting the proper instruments, geometric layouts, and field and
computational procedures) to control random errors such that the maximum
allowable Relative Positional Precision outlined in Section 3.E.V. below is not
exceeded.

 
 
v.
The maximum allowable Relative Positional Precision for an ALTA/ACSM Land Title
Survey is 2 cm (0.07 feet) plus 50 parts per million (based on the direct
distance between the two corners being tested), it is recognized that in certain
circumstances, the size or configuration of the surveyed property, or the
relief, vegetation or improvements on the surveyed property will result in
survey measurements for which the maximum allowable Relative Positional
Precision may be exceeded.  If the maximum allowable Relative Positional
Precision is exceeded, the surveyor shall note the reason as explained in
Section 6.B.ix below.

 
4. Records Research - It is recognized that for the performance of an ALTA/ACSM
Land Title Survey, the surveyor will be provided with appropriate data which can
be relied upon in the preparation of the survey.  The request for an ALTA/ACSM
Land Title Survey shall set forth the current record description of the property
to be surveyed or, in the case of an original survey, the current record
description of the parent parcel that contains the property to be
surveyed.  Complete copies of the most recent title commitment, the current
record description of the property to be surveyed (or, in the case of an
original survey, the parent parcel), the current record descriptions of
adjoiners, any record easements benefiting the property, the record easements or
servitudes and covenants burdening the property (all hereinafter referred to
collectively as “Record Documents”), documents of record referred to in the
Record Documents, documents necessary to ascertain, if possible, the
junior/senior relationship pursuant to Section 6.B.vii. below, and any other
documents containing desired appropriate information affecting the property
being surveyed, and to which the ALTA/ACSM Land Title Survey shall make
reference, shall be provided to the surveyor for use in conducting the
survey.  Reference is made to Section 3.B. above.
 
EXHIBIT L

 
 

--------------------------------------------------------------------------------

 
 
5. Field Work - The Survey shall be performed on the ground (except as otherwise
negotiated pursuant to Table A, Item 15 below, if selected by the client), and
the field work shall include the following:
 

 
A.
Monuments

 
 
i.
The location and description of any monuments or lines that control the
boundaries of the surveyed property.

 
 
ii.
The location, size and type of any monuments found (or set, if Table A, Item 1
is requested by the client, or if otherwise required - see Section 3.B. above)
on the boundary of the surveyed property.

 

 
B.
Rights of Way and Access

 
 
i.
The distance from the appropriate corner or corners of the surveyed property to
the nearest right of way line, if the surveyed property does not abut a right of
way.

 
 
ii.
The name of any street, highway or other public or private way abutting the
surveyed property, and the width and location of the travelled way relative to
the nearest boundary line of the surveyed property.

 
 
iii.
Visible evidence of physical access (such as, but not limited to, curb cuts and
driveways) to any abutting streets, highways or other public ways.

 
 
iv.
The location and character of vehicular, pedestrian or other forms of access by
other than the apparent occupants of the surveyed property to or across the
surveyed property, including, but not limited to driveways, alleys, private
roads, sidewalks and footpaths observed in the process of conducting the survey.

 
 
v.
Without expressing a legal opinion as to ownership or nature, the location and
extent of any potentially encroaching driveways, alleys, and other ways of
access from adjoining properties onto the surveyed property observed in the
process of conducting the survey.

 
 
vi.
Where documentation of the width or location of any abutting street, road or
highway right of way was not disclosed in Record Documents provided to the
surveyor or was not otherwise available from the controlling jurisdiction (see
Section 6.C.iv. below), the evidence and location of parcel corners recovered
which might indicate the width or location of such right of way lines.

 
 
EXHIBIT L
 
 
 

--------------------------------------------------------------------------------

 
 
 
vii.
Evidence of access to and from waters adjoining the surveyed property, such as
paths, boat slips, launches, piers and docks observed in the process of
conducting the survey.

 

 
C.
Lines of Possession, and Improvements along the Boundaries

 
 
i.
The character and location of evidence of possession or occupation along the
perimeter of the surveyed property, both by the occupants of the surveyed
property and by adjoiners, observed in the process of conducting the survey.

 
 
ii.
The character and location of all walls, buildings, fences, and other
improvements within five feet of each side of the boundary lines, observed in
the process of conducting the survey.

 
 
iii.
Without expressing a legal opinion as to the ownership or nature of the
potential encroachment, the evidence, location and extent of potentially
encroaching structural appurtenances and projections observed in the process of
conducting the survey, such as fire escapes, bay windows, windows and doors that
open out, flue pipes, stoops, eaves, cornices, areaways, steps, trim, etc., by
or onto adjoining property, or onto rights of way, easements or setback lines
disclosed in Record Documents provided to the surveyor.

 

 
D.
Buildings

 
Based on the normal standard of care, the location of all buildings on the
surveyed property shown perpendicular to the nearest perimeter boundary line(s)
and expressed to the appropriate degree of precision.
 

 
E.
Easements and Servitudes

 
 
i.
Evidence of any easements or servitudes burdening the surveyed property,
disclosed in the Record Documents provided to the surveyor and observed in the
process of conducting the survey.

 
 
ii.
Evidence of easements or servitudes not disclosed in the Record Documents
provided to the surveyor, but observed in the process of conducting the survey,
such as those created by roads; rights of way; water courses; ditches; drains;
telephone, fiber optic lines, or electric fines; water, sewer, oil or gas
pipelines on or across the surveyed property and on adjoining properties if they
appear to affect the surveyed property.

 
EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 
 
 
iii.
Surface indications of underground easements or servitudes on or across the
surveyed property observed in the process of conducting the survey.

 
 
iv.
Evidence of use of the surveyed property by other than the apparent occupants
observed in the process of conducting the survey.

 

 
F.
Cemeteries

 
As accurately as the evidence permits, the location of cemeteries, gravesites,
and burial grounds (i) disclosed in the Record Documents provided to the
surveyor, or (ii) observed in the process of conducting the survey.
 

 
G.
Water Features

 
 
i.
The location of springs, together with the location of ponds, lakes, streams,
and rivers bordering on or running through the surveyed property, observed
during the process of conducting the survey.  See Table A, Item 19 for wetlands
locations.

 
 
ii.
The location of any water boundary on the surveyed property.  The attribute(s)
of the water feature located (e.g., top of bank, edge of water, high water mark,
etc.) should be congruent with the boundary as described in the record
description or, in the case of an original survey, in the new description.  (See
Section 6.B.vi. below).

 
6. Plat or Map - A plat or map of an ALTA/ACSM Land Title Survey shall show the
following information.  Where dimensioning is appropriate, dimensions shall be
in accordance with the appropriate standard of care.
 

 
A.
The evidence and locations gathered during the field work as outlined in Section
5 above.

 

 
B.
Boundary, Descriptions, Dimensions and Closures

 
 
i.
The current record description of the surveyed property, and any new description
of the surveyed property that was prepared in conjunction with the survey,
including a statement explaining why the new description was
prepared.  Preparation of a new description should be avoided unless deemed
necessary or appropriate by the surveyor and insurer.  Preparation of a new
description should also generally be avoided when the record description is a
lot or block in a platted, recorded subdivision.

 
 
ii.
The location and description of any monuments, lines or other evidence that
control the boundaries of the surveyed property or that were otherwise relied
upon in establishing or retracing the boundaries of the surveyed property, and
the relationship of that evidence to the surveyed boundary.  In some cases, this
will require notes on the plat or map.

 
 
EXHIBIT L
 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
All distances and directions identified in the record description of the
surveyed property (and in the new description, if one was prepared).  Where a
measured or calculated dimension differs from the record by an amount deemed
significant by the surveyor, such dimension shall be shown in addition to, and
differentiated from, the corresponding record dimension.

 
 
iv.
The directional, distance and curve data necessary to compute a mathematical
closure of the surveyed boundary.  A note if the record description does not
mathematically close.  The basis of bearings and, when it differs from the
record basis, the difference.

 
 
v.
The remainder of any recorded lot or existing parcel, when the surveyed property
is composed of only a portion of such lot or parcel, shall be graphically
depicted.  Such remainder does not need to be included as part of the actual
survey, except to the extent necessary to locate the lines and corners of the
surveyed property, and it need not be fully dimensioned or drawn at the same
scale as the surveyed property.

 
 
vi.
When the surveyed property includes a water boundary, a note on the face of the
plat or map noting the date the boundary was measured, which attribute(s) of the
water feature was/were located, and the caveat that the boundary is subject to
change due to natural causes and that it may or may not represent the actual
location of the limit of title.  When the surveyor is aware of natural or
artificial realignments or changes in such boundaries, the extent of those
changes and facts shall be shown or explained.

 
 
vii.
The relationship of the boundaries of the surveyed property (i.e., contiguity,
gaps, or overlaps) with its adjoiners, where ascertainable from Record Documents
and/or from field evidence gathered during the process of conducting the survey
of the property being surveyed.  If the surveyed property is composed of
multiple parcels, the extent of any gaps or overlaps between those parcels shall
be identified.  Where gaps or overlaps are identified, the surveyor shall, prior
to preparation of the final plat or map, disclose this to the insurer and client
for determination of a course of action concerning junior/senior rights.

 
 
viii.
When, in the opinion of the surveyor, the results of the survey differ
significantly from the record, or if a fundamental decision related to the
boundary resolution is not clearly reflected on the plat or map, the surveyor
shall explain this information with notes on the face of the plat or map.

 
 
ix.
A note on the face of the plat or map explaining the site conditions that
resulted in a Relative Positional Precision that exceeds the maximum allowed
under Section 3.E,v. of these standards.

 
EXHIBIT L

 
 

--------------------------------------------------------------------------------

 
 
 
x.
A note on the face of the plat or map identifying the title commitment/policy
number, effective date and name of the insurer for any title work provided to
the surveyor.

 

 
C.
Easements, Servitudes, Rights of Way, Access and Record Documents

 
 
i.
The width and recording information of all plottable rights of way, easements
and servitudes burdening and benefitting the property surveyed, as evidenced by
Record Documents which have been provided to the surveyor.

 
 
ii.
A note regarding any right of way, easement or servitude evidenced by a Record
Document which has been provided to the surveyor (a) the location of which
cannot be determined from the record document, or (b) of which there was no
observed evidence at the time of the survey, or (c) that is a blanket easement,
or (d) that is not on, or does not touch, the surveyed property, or (e) that
limits access to an otherwise abutting right of way, or (f) in cases where the
surveyed property is composed of multiple parcels, which of such parcels the
various rights of way, easements, and servitudes cross.

 
 
iii.
A note if no physical access to a public way was observed in the process of
conducting the survey.

 
 
iv.
The width of abutting rights of way and the source of such information (a) where
available from the controlling jurisdiction or (b) where disclosed in Record
Documents provided to the surveyor.

 
 
v.
The identifying titles of all recorded plats, filed maps, right of way maps, or
similar documents which the survey represents, wholly or in part, with their
recording or filing data.

 
 
vi.
For non-platted adjoining land, names and recording data identifying adjoining
owners according to current public records.  For platted adjoining land, the
recording data of the subdivision plat.

 
 
vii.
Platted setback or building restriction lines which appear on recorded
subdivision plats or which were disclosed in Record Documents provided to the
surveyor.

 

 
D.
Presentation

 
 
i.
The plat or map shall be drawn on a sheet of not less than 8 % by 11 Inches in
size at a legible, standard engineering scale, with that scale clearly indicated
in words or numbers and with a graphic scale.  When recordation or filing of a
plat or map is required by law, such plat or map shall be produced in recordable
form.  The boundary of the surveyed property drawn in a manner that
distinguishes it from other lines on the plat or map.  A north arrow (with north
to the top of the drawing when practicable), a legend of symbols and
abbreviations, and a vicinity map showing the property in reference to nearby
highway(s) or major street intersection(s).

 
EXHIBIT L
 


 

 
 

--------------------------------------------------------------------------------

 
 
 
ii.
Supplementary or detail diagrams when necessary.

 
 
iii.
If there are no visible buildings on the surveyed property, a note stating “No
buildings existing on the surveyed property” shall appear on the face on the
survey.

 
 
iv.
The surveyor’s project number (if any), and the name, registration or license
number, signature, seal, street address, telephone number, and email address of
the surveyor who performed the survey.  The date(s) of any revisions made by
said surveyor.

 
 
v.
Sheet numbers where the plat or map is composed of more than one sheet.

 
 
vi.
The caption “ALTA/ACSM Land Title Survey.”

 
7. Certification - The plat or map of an ALTA/ACSM Land Title Survey shall bear
only the following certification, unaltered, except as may be required pursuant
to Section 3.B. above:
 
To (name of insured, if known), (name of lender, if known), (name of insurer, if
known), (names of others as negotiated with the client):
 
This is to certify that this map or plat and the survey on which it is based
were made in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, jointly established and adopted by ALTA and NSPS,
and includes Items _______of Table A thereof.  The field work was completed on
____________.
 
Date of Plat or Map:  ______ (Surveyor’s signature, printed name and seal with
Registration/License Number)
 
8. Deliverables - The surveyor shall furnish copies of the plat or map of survey
to the insurer and client, and as otherwise negotiated with the client.  Hard
copies shall be on durable and dimensionally stable material of a quality
standard acceptable to the insurer, Digital copies of the plat or map may be
provided in addition to, or in lieu of, hard copies in accordance with the terms
of the contract.  When required by law or requested by the client, the plat or
map shall be produced in recordable form and recorded or filed in the
appropriate office or with the appropriate agency.
 
EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 
 
LEGAL DISCLAIMER
Fidelity Due Diligence Services (FDDS) is a “service provider” for Fidelity
National Title Group (FNTG) and is a dba of American Surveying and Mapping, Inc.
(ASM). ASM is an Independent contractor that is not owned by FNTG nor an
agent.  FNTG is not responsible and does not make warranties or guarantees
regarding the products or services offered by the service provider.  FNTG is not
a land surveying, zoning or engineering company.  FNTG consist of Fidelity
National Title Insurance Company, Chicago Title Insurance Company, Ticor Tide
Insurance, Commonwealth Land Title Insurance Corporation, Lawyers Title
Insurance Corporation, Security Union Title Insurance Company and Alamo Title
Insurance Company and all respective trade marks, services marks and logos
belonging to FNTG are with FNTG’s express permission.


 
EXHIBIT L

 
 

--------------------------------------------------------------------------------

 

TABLE A

 
OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS
 
NOTE:  The items of Table A must be negotiated between the surveyor and client,
it may be necessary for the surveyor to qualify or expand upon the description
of these items (e.g., in reference to Item 6(b), there may be a need for an
interpretation of a restriction).  The surveyor cannot make a certification on
the basis of an interpretation or opinion of another party.  Notwithstanding
Table A Items 5 and 11(b), if an engineering design survey is desired as part of
an ALTA/ACSM Land Title Survey, such services should be negotiated under Table
A, item 23.
 
If checked, the following optional items are to be included in the ALTA/ACSM
LAND TITLE SURVEY, except as otherwise qualified (see note above):
 
1.
__X__
Monuments placed (or a reference monument or witness to the comer) at all  major
comers of the boundary of the property, unless already marked or referenced by
existing monuments or witnesses..  This item is subject to local jurisdictions
that have specific requirements for setting monuments such as California and
Washington.  The settings of monuments in these states may require a plat
submittal review and approval process, which would require additional
negotiations.
     
2.
__X__
Address(es) if disclosed in Record Documents, or observed while conducting the
survey.
     
3.
__X__
Flood zone classification (with proper annotation based on federal Flood
insurance Rate Maps or the state or local equivalent) depicted by scaled map
location and graphic plotting only.
     
4.
__X__
Gross land area (and other areas if specified by the client),
     
5.
 
Vertical relief with the source of information (e.g. ground survey or aerial
map), contour interval, datum, and originating benchmark identified.
     
6.
__X__
(a) Current zoning classification, as provided by the insurer, or as obtained by
surveyor from contacting the local county or municipality.  A note referencing
the source of the information shall be included.
             
__X__
(b) Current zoning classification and building setback requirements, height and
floor space area restrictions as set forth in that classification, as provided
by the insurer.  If none, so state.  Or a note referencing the source of the
information shall be included.
     
7.
__X__
(a) Exterior dimensions of all buildings at ground level.
       
 
(b) Square footage of:
       
__X__
(1) exterior footprint of all buildings at ground level.
       
_____
(2) other areas as specified by the client.
       
___X__
(c) Measured height of all buildings above grade at a location specified by the
client.  If no location is specified, the point of measurement shall be
identified.



 
EXHIBIT L

 
 

--------------------------------------------------------------------------------

 
 
8.
____X___
Substantial features observed in the process of conducting the survey (in
addition to the improvements and features required under Section 5 above) such
as parking lots, billboards, signs, swimming pools, landscaped areas, etc.
     
9.
___X___
Striping, number and type (e.g., handicapped, motorcycle, regular, etc.) of
parking spaces in parking areas, lots and structures.
     
10.
__X__
(a) Determination of the relationship and location of certain division or party
walls designated by the client with respect to adjoining properties (client to
obtain necessary permissions).
       
______
(b) Determination of whether certain walls designated by the client are plumb
(client to obtain necessary permissions).
     
11.
 
Location of utilities (representative examples of which are listed below)
existing on or serving the surveyed property as determined by:
       
___X__
(a) Observed evidence.
       
______
(b) Observed evidence together with evidence from plans obtained from utility
companies or provided by client, and markings by utility companies and other
appropriate sources (with reference as to the source of information).
           
·
Railroad tracks, spurs and sidings;
           
·
Manholes, catch basins, valve vaults and other surface indications of
subterranean uses;
           
·
Wires and cables (including their function, if readily identifiable) crossing
the surveyed property, and all poles on or within ten feet of the surveyed
property.  Without expressing a legal opinion as to the ownership or nature of
the potential encroachment, the dimensions of all encroaching utility pole
crossmembers orovemangs; and
           
·
utility company installations on the surveyed property.
         
Note - With regard to Table A, item 11(b), source information from plans and
markings will be combined with observed evidence of utilities to develop a view
of those underground utilities.  However, lacking excavation, the exact location
of underground features cannot be accurately, completely and reliably
depicted.  Where additional or more detailed information is required, the client
is advised that excavation may be necessary.

EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 



 
12.
___X__
 Governmental Agency survey-related requirements as specified by the client,
such as for HUD surveys, and surveys for leases on Bureau of Land Management
managed lands.
     
13.
___X__
Names of adjoining owners of platted lands according to current public records.
     
14.
___X__
 Distance to the nearest intersecting street as specified by the client.
     
15.
______
Rectified orthophotography, photogrammetric mapping, airborne/mobile laser
scanning and other similar products, tools or technologies as the basis for the
showing the location of certain features (excluding boundaries) where ground
measurements are not otherwise necessary to locate those features to an
appropriate and acceptable accuracy relative to a nearby boundary.  The surveyor
shall (a) discuss the ramifications of such methodologies (e.g. the potential
precision and completeness of the data gathered thereby) with the insurer,
lender and client prior to the performance of the survey and, (b) place a note
on the face of the survey explaining the source, date, precision and other
relevant qualifications of any such data.
     
16.
___X__
Observed evidence of current earth moving work, building construction or
building additions.
     
17.
___X__
Proposed changes in street right of way lines, if information is available from
the controlling jurisdiction.  Observed evidence of recent street or sidewalk
construction or repairs.
     
18.
___X__
Observed evidence of site use as a solid waste dump, sump or sanitary landfill.
     
19.
______
Location of wetland areas as delineated by appropriate authorities.
     
20.
______
(a) Locate improvements within any offsite easements or servitudes benefitting
the surveyed property that are disclosed in the Record Documents provided to the
surveyor and that are observed in the process of conducting the survey (client
to obtain necessary permissions).
       
______
(b) Monuments placed (or a reference monument or witness to the comer) at all
major comers of any offsite easements or servitudes benefitting the surveyed
property and disclosed in Record Documents provided to the surveyor (client to
obtain necessary permissions).



 
EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 



 
21.
___X__
Professional Liability Insurance policy obtained by the surveyor in the minimum
amount of $1,000,000.00 to be in effect throughout the contract
term.  Certificate of Insurance to be furnished upon request.
     
22.
______
Current zoning classification and building setback requirements, height and
floor space area restrictions as set forth in that classification.
     
23.
______
 



 


 


 
Adopted by the Board of Governors, American Land Title Association, on October
13, 2010.  American Land Title Association, 1828 L St., N.W., Suite 705,
Washington, D.C. 20036.
 
Adopted by the Board of Directors, National Society of Professional Surveyors,
on November 15, 2010.
 
National Society of Professional Surveyors, Inc., a member organization of the
American Congress on Surveying and Mapping, 6 Montgomery Village Avenue, Suite
403, Gaithersburg, MD 20879
 


 
EXHIBIT L
 

 
 

--------------------------------------------------------------------------------

 
